EXHIBIT 10.19

 

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT A CONFIDENTIAL
PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION: [***]

 

SECOND COLLABORATION AND LICENSE AGREEMENT

This Second Collaboration And License Agreement (the “Agreement”) is entered
into as of September 28, 2016 (the “Effective Date”) by and between (a) Amgen
Inc. a Delaware corporation (“Amgen”) and (b) Arrowhead Pharmaceuticals, Inc., a
Delaware corporation (“Arrowhead”).  Arrowhead and Amgen are sometimes referred
to herein individually as a “Party” and collectively as the “Parties”.

RECITALS

Whereas, Arrowhead possesses proprietary technology and know-how related to the
discovery, identification, synthesis and development of RNA interference
(“RNAi”) therapeutics, using a GalNAc liver targeting approach;

Whereas, Amgen possesses resources and expertise in the development and
commercialization of pharmaceutical products in the field of medicine, and is
interested in developing RNAi therapeutics as drug candidates in such field;

Whereas, Amgen and Arrowhead desire to engage in a transaction pursuant to which
Arrowhead will deliver optimized drug candidates as part of a specific target
program it has developed, and pursuant to which Amgen will obtain an exclusive
license from Arrowhead to further develop and commercialize Licensed Products
with respect to such target, all on the following terms and conditions; and

Whereas, concurrently herewith, the Parties are entering into a Common Stock
Purchase Agreement dated as of the Effective Date (“Stock Purchase Agreement”)
pursuant to which Amgen agrees to purchase, and Arrowhead agrees to sell, up to
$12,500,000 worth of shares of common stock, par value $0.001 per share, of
Arrowhead.

Now, Therefore, in consideration of the foregoing premises and the mutual
covenants and conditions contained in this Agreement, the Parties agree as
follows:

Article 1
DEFINITIONS

1.1“Acquiree” has the meaning set forth in Section 15.6(b).

1.2“Acquiror” has the meaning set forth in Section 15.6(a).

1.3“Acquisition” has the meaning set forth in Section 15.6(b).

1.4“Affiliate” means, with respect to a particular Party, a person, corporation,
partnership, or other entity that controls, is controlled by or is under common
control with such Party.  For the purposes of this definition, the word
“control” (including, with correlative meaning,

1.

 

Confidential

--------------------------------------------------------------------------------

 

the terms “controlled by” or “under common control with”) shall mean the actual
power, either directly or indirectly through one or more intermediaries, to
direct or cause the direction of the management and policies of such entity,
whether by the ownership of fifty percent (50%) or more of the voting stock of
such entity, or by contract or otherwise.

1.5“Agreement” has the meaning set forth in the introductory paragraph.

1.6“Amgen” has the meaning set forth in the introductory paragraph.

1.7“Amgen Indemnitees” has the meaning set forth in Section 11.1.

1.8“Amgen Withholding Tax Action” has the meaning set forth in Section 8.10(c).

1.9“Arrowhead” has the meaning set forth in the introductory paragraph.

1.10“Arrowhead Indemnitees” has the meaning set forth in Section 11.2.

1.11“Arrowhead Know-How” means all Information Controlled by Arrowhead or any of
its Affiliates (a) as of the Effective Date or during the Term, and (b) (i) (A)
that was used by Arrowhead or its Affiliates in its research and development of
RNAi Molecules prior to the Effective Date or (B) that is used by Arrowhead or
its Affiliates in the course of conducting activities under this Agreement
during the Term, and, in each case, is related to the Development,
Manufacturing, or Commercialization of Licensed Compounds or Licensed Products
in any field, or (ii) that is necessary or reasonably useful for the
Development, Manufacturing, Commercialization, use, sale, offer for sale,
importation or other exploitation of any Licensed Compound or Licensed Product
in any field.

1.12“Arrowhead Licensed Technology” means the Arrowhead Know-How, Arrowhead
Patents and Arrowhead Collaboration Results.  

1.13“Arrowhead Patent” means any Patent (other than a Joint Patent) that (a) is
Controlled by Arrowhead or any of its Affiliates as of the Effective Date or at
any time during the Term, and (b) (i) absent a license, would be infringed (or,
for purposes of pending patent applications, would be infringed if a patent was
issued therefor with claims in their then-current form) by, or (ii) would be
reasonably necessary or useful for, in either case, the Development,
Manufacture, Commercialization, use, sale, offer for sale, importation or other
exploitation of any Licensed Compound or Licensed Product in any field.  

1.14“Arrowhead Platform Patents” has the meaning set forth in Section 9.3(a)(i).

1.15“Arrowhead Product Patents” has the meaning set forth in Section 9.3(a)(ii).

1.16“Background IP” has the meaning set forth in Section 9.2(c).

1.17“Bankruptcy Code” means Title 11, U.S. Code Sections 101 et. seq.

1.18“Blocking Patents” means as to a Licensed Compound or Licensed Product, any
Patent rights of a Third Party that claim, in a particular country, the
composition or use or

2.

. Confidential

--------------------------------------------------------------------------------

 

manufacture of such Licensed Compound or Licensed Product, and which such Patent
rights would be infringed by the manufacture, use, offer for sale, sale, import
or export of such Licensed Compound or Licensed Product in such country.

1.19“Business Day” means any weekday that is not a legal holiday in New York,
New York, U.S., and is not a day on which banking institutions are required by
Law to be closed.

1.20“Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31;
provided, however, that (a) the first Calendar Quarter of any particular period
shall extend from the commencement of such period to the end of the first
complete Calendar Quarter thereafter; and (b) the last Calendar Quarter shall
end upon the expiration or termination of this Agreement.

1.21“Calendar Year” means (a) for the first Calendar Year of the Term, the
period beginning on the Effective Date and ending on December 31, 2016, (b) for
each Calendar Year of the Term thereafter, each successive period beginning on
January 1 and ending twelve (12) consecutive calendar months later on December
31, and (c) for the last Calendar Year of the Term, the period beginning on
January 1 of the Calendar Year in which the Agreement expires or terminates and
ending on the effective date of expiration or termination of this Agreement.

1.22“Change of Control” means the occurrence of any of the following: (a) a
Party enters into a merger, consolidation, business combination,
recapitalization, share exchange, stock sale or sale or transfer of all or
substantially all of its assets to which this Agreement relates, or other
similar transaction or series of transactions with a Third Party; or (b) any
transaction or series of related transactions in which any Third Party or group
of Third Parties acquires beneficial ownership of securities of a Party
representing more than fifty percent (50%) of the combined voting power of the
then outstanding securities of such Party.  Notwithstanding the foregoing
clauses (a) or (b), a stock sale to underwriters of a public offering of a
Party’s capital stock or other Third Parties solely for the purpose of financing
or a transaction solely to change the domicile of a Party shall not constitute a
Change of Control.

1.23“Claims” has the meaning set forth in Section 11.1.

1.24“Clinical Trial” means any human clinical trial of a Licensed Product as
defined in 21 C.F.R. § 312.21, or an equivalent human clinical trial prescribed
by the Regulatory Authorities in a foreign country.

1.25“Closing Date” has the meaning set forth in Section 15.14.

1.26“CMC” has the meaning set forth in Section 1.60.

1.27“Code” has the meaning set forth in Section 8.10(b).

1.28“Collaboration Target” means the Target identified in Exhibit A.

1.29“Combination Product” means a Licensed Product sold in combination with at
least one (1) additional pharmaceutical product other than a Licensed Compound.

3.

. Confidential

--------------------------------------------------------------------------------

 

1.30“Commercialization” means the marketing, promotion, sale, distribution or
other activities relating to the commercialization of a Licensed Product in any
field in the Territory. “Commercialize” has a correlative meaning.

1.31“Commercially Reasonable Efforts” means efforts consistent with the efforts
and resources normally used by a similarly situated pharmaceutical or
biotechnology company in the exercise of its reasonable business discretion
relating to the development or commercialization of a pharmaceutical product
with similar product characteristics that is of similar market potential at a
similar stage of development or commercialization, and in the case of either
Party taking into account other relevant factors including technical, legal,
intellectual property, competition, scientific and medical factors.

1.32“Competing Product” means any compound directed to the Collaboration Target.

1.33“Competing Program” means the research, development, commercialization or
manufacture, in the Territory, of any Competing Product.

1.34“Confidentiality Agreement” means the Confidential Disclosure Agreement
between Arrowhead and Amgen, effective as of April 21, 2014, as amended.

1.35“Confidential Information” of a Party means any and all Information of such
Party (or of any Third Parties) that is disclosed by a Party to the other Party
under this Agreement, except as otherwise set forth in Article 12 or as
otherwise expressly set forth in this Agreement, whether in oral, written,
graphic, or electronic form.  All Information disclosed by a Party pursuant to
the Confidentiality Agreement shall be deemed to be such Party’s Confidential
Information disclosed hereunder (with the mutual understanding and agreement
that any use or disclosure thereof that is authorized under Article 12 shall not
be restricted by, or be deemed a violation of, the Confidentiality Agreement).

1.36“Control” means, with respect to any Information or intellectual property
right, that an entity (a) owns or (b) has the right to grant access, a license,
or a sublicense (as applicable) to such Information or intellectual property
right on the terms and conditions set forth in this Agreement without (i)
violating the terms of any then-existing agreement with any Third Party or (ii)
requiring any payment (whether or not then due and payable) with respect to the
grant or exercise of such access, license or sublicense under any then-existing
agreement with any Third Party (unless the other Party agrees in writing to be
responsible for such payments).  

1.37“Cure Period” has the meaning set forth in Section 13.3.

1.38“Development” means all activities that relate to obtaining, maintaining or
expanding Regulatory Approval for a Licensed Product, including preclinical
testing, toxicology, formulation, Clinical Trials, preparation, submission,
review, and development of data or information for the purpose of submission to
a Governmental Authority to obtain, maintain or expand Regulatory Approval for a
Licensed Product.  “Develop” and “Developing” have correlative meanings.

1.39“Disputes” has the meaning set forth in Section 14.1.

4.

. Confidential

--------------------------------------------------------------------------------

 

1.40“DOJ” has the meaning set forth in Section 15.14.

1.41“Dollar” means a U.S. dollar, and “$” shall be interpreted accordingly.

1.42 “Effective Date” has the meaning set forth in the introductory paragraph.

1.43“EMA” means the European Medicines Agency or any successor entity.

1.44“Executive Officer” means, with respect to Arrowhead, its Chief Executive
Officer, and with respect to Amgen, a designated official who shall be a Vice
President or higher with authority to resolve such matter

1.45“FD&C Act” means the U.S. Federal Food, Drug and Cosmetic Act, as amended,
and applicable regulations promulgated thereunder by the FDA.

1.46“FDA” means the U.S. Food and Drug Administration or any successor entity.

1.47“First Collaboration Agreement” means that certain First Collaboration and
License Agreement entered into between Arrowhead and Amgen as of even date
herewith.

1.48“First Commercial Sale” means, with respect to a Licensed Product, the first
sale to a Third Party for end use or consumption of such Licensed Product in a
given country following the receipt of Regulatory Approval in such country,
provided that “First Commercial Sale” shall not include sale, disposal or use of
a Licensed Product for marketing, regulatory, development or charitable
purposes, such as clinical trials, pre-clinical trials, compassionate use, named
patient use, or indigent patient programs, without consideration.

1.49“FTC” has the meaning set forth in 15.14.

1.50“GAAP” means the then current generally accepted accounting principles in
the U.S., as applied on a consistent basis.

1.51“GCP” or “Good Clinical Practices” means the then-current standards,
practices and procedures promulgated or endorsed by the FDA as set forth in the
guidelines entitled “Guidance for Industry E6 Good Clinical Practice:
Consolidated Guidance,” including related regulatory requirements imposed by the
FDA and comparable regulatory standards, practices and procedures promulgated by
the EMA or other Regulatory Authority applicable to the Territory, as they may
be updated from time to time, including applicable quality guidelines
promulgated under the ICH.

1.52“GLP” or “Good Laboratory Practices” means the then-current good laboratory
practice standards promulgated or endorsed by the FDA as defined in 21 C.F.R.
Part 58, and comparable regulatory standards promulgated by the EMA or other
Regulatory Authority applicable to the Territory, as they may be updated from
time to time, including applicable quality guidelines promulgated under the ICH.

1.53“GMP” or “Good Manufacturing Practices” means the then-current Good
Manufacturing Practices required by the FDA, as set forth in the FD&C Act and
the regulations

5.

. Confidential

--------------------------------------------------------------------------------

 

promulgated thereunder, for the manufacture and testing of pharmaceutical
materials, and comparable laws or regulations applicable to the manufacture and
testing of pharmaceutical materials promulgated by other Regulatory Authorities,
as they may be updated from time to time.

1.54“Governmental Authority” means any multinational, federal, state, local,
municipal, provincial or other governmental authority of any nature (including
any governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

1.55“HSR Act” has the meaning set forth in Section 15.14.

1.56“ICH” means International Conference on Harmonisation.

1.57“IND” means (a) an Investigational New Drug Application as defined in the
FD&C Act and applicable regulations promulgated thereunder by the FDA, or (b)
the equivalent application to the equivalent agency in any other regulatory
jurisdiction, the filing of which is necessary to Initiate or conduct a Clinical
Trial of a pharmaceutical product in humans in such jurisdiction.

1.58“Indemnified Party” has the meaning set forth in Section 11.3.

1.59“Indemnifying Party” has the meaning set forth in Section 11.3.

1.60“Information” means any and all data, results, technology, business or
financial information or information of any type whatsoever, in any tangible or
intangible form, including know-how, trade secrets, practices, techniques,
methods, processes, developments, specifications, formulations, or formulae of
any type or kind (patentable or otherwise), software, algorithms, marketing
reports, expertise, technology, test data (including pharmacological,
biological, chemical, biochemical, clinical test data and data resulting from
non-clinical studies), chemistry, manufacture and control (“CMC”) information,
stability data and other study data and procedures.

1.61“Initiation” of a Clinical Trial means the first dosing of the first subject
in such Clinical Trial.  “Initiate” has a correlative meaning.

1.62“Invention” has the meaning set forth in Section 9.1.

1.63“Inventory” means drug substance and drug product containing Licensed
Compounds and raw materials specific to Licensed Compounds, manufactured and
stored by Arrowhead as of the Closing Date.

1.64“Joint Invention” has the meaning set forth in Section 9.2(a).

1.65“Joint IPR” has the meaning set forth in 9.2(a).

1.66“Joint Patent” has the meaning set forth in Section 9.2(a).

1.67“Joint Research Committee” or “JRC” has the meaning set forth in Section 4.1

6.

. Confidential

--------------------------------------------------------------------------------

 

1.68“Knowledge” of a Party has the meaning set forth in Section 10.6.

1.69“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision.

1.70“License Fee” has the meaning set forth in Section 8.1.

1.71“Licensed Compounds” means any RNAi Molecules for inhibiting the expression
of the Collaboration Target that have been generated by Arrowhead on or before
the Effective Date or during the Term, which RNAi Molecules are licensed to
Amgen hereunder.  Licensed Compounds includes, without limitation, ARC-2713 and
ARC-3460.

1.72“Licensed Product” means any pharmaceutical product containing or comprising
a Licensed Compound as an active pharmaceutical ingredient.  

1.73“Manufacture” means all activities related to the manufacturing of a
Licensed Compound or Licensed Product, or any ingredient thereof, including test
method development and stability testing, formulation, process development,
manufacturing scale-up, manufacturing any Licensed Compound or Licensed Product
in bulk or finished form for Development, manufacturing finished Licensed
Product for Commercialization, packaging, in-process and finished Licensed
Product testing, release of Licensed Product or any component or ingredient
thereof, quality assurance activities related to manufacturing and release of
Licensed Product, and regulatory activities related to any of the
foregoing.  “Manufacturing” has a correlative meaning.

1.74 “Net Sales” means, with respect to a given period of time, gross sales of
Licensed Product (following its Regulatory Approval) by Amgen, its Affiliates
and Sublicensees in such period, less the following deductions which are
actually incurred, allowed, paid, accrued or specifically allocated to such
gross sales amounts of Licensed Product using GAAP applied on a consistent
basis:

(a)credits or allowances for defective or damaged Licensed Product (including
allowances for spoiled, outdated or withdrawn Licensed Product), returns or
rejections of Licensed Product, price adjustments and billing errors;

(b)governmental payments and other rebates, refunds and chargebacks (or
equivalents thereof) granted to managed health care organizations; pharmacy
benefit managers (or equivalents thereof); federal, state/provincial, local and
other governments, their agencies and purchasers and reimbursers; or to trade
customers;

(c)normal and customary trade, cash, prompt payment and/or quantity discounts,
allowances and credits and mandated discounts;

(d)distribution services agreement fees allowed or paid to Third Party
distributors and reasonable fees paid to wholesalers, selling agents (excluding
any sales representatives of Amgen or any of its Affiliates or Sublicensees),
group purchasing organizations, Third Party payors, other contractees and
managed care entities, in each case with respect to such Licensed Product;

7.

. Confidential

--------------------------------------------------------------------------------

 

(e)[***]% of gross sales to cover such items as transportation costs, including
insurance, for outbound freight, other transportation charges, additional
special packaging and bad debt;  

(f)sales taxes, value added taxes and other taxes (other than income taxes) and
duties paid in relation to such Licensed Product and any other equivalent
governmental charges imposed upon the importation, use or sale of Licensed
Product; and

(g)retroactive price reductions to the Third Party applicable to sales of such
Licensed Product.

Sales of Licensed Product between or among Amgen and its Affiliates or
Sublicensees shall be excluded from the computation of Net Sales, but the
subsequent final sales of Licensed Product to Third Parties by such Affiliates
and Sublicensees shall be included in the computation of Net Sales.

Notwithstanding the foregoing, in the event a Licensed Product is sold in a
country in the Territory as a Combination Product, Net Sales of the Combination
Product will be calculated as follows:

(i)If Licensed Product and other active component(s) each are sold separately in
such country, Net Sales will be calculated by multiplying the total Net Sales
(as described above) of the Combination Product by the fraction A/(A+B), where A
is the average gross selling price in such country of the Licensed Product sold
separately in the same formulation and dosage, and B is the sum of the average
gross selling prices in such country of such other active component(s) sold
separately in the same formulation and dosage, during the applicable Calendar
Quarter, or if sales of both the Licensed Product and the other product(s) did
not occur in such period, then the most recent royalty reporting period in which
such separate sales of both such Licensed Product and the other product(s)
occurred.  

(ii)If the Licensed Product is sold independently of the other active
component(s) therein in such country, but the average selling price of such
other active component(s) cannot be determined, Net Sales will be calculated by
multiplying the total Net Sales (as described above) of the Combination Product
by the fraction A/C where A is the average selling price in such country of such
Licensed Product sold independently and C is the average selling price in such
country of the entire Combination Product.

(iii)If the Licensed Product is not sold independently in such country, the
Parties shall determine Net Sales for such Combination Product by mutual
agreement based on the relative contribution of the Licensed Product and the
other active ingredient(s) in the Combination Product.

All discounts, allowances, credits, rebates and other deductions shall be fairly
allocated to the Licensed Product and, as between Licensed Product and other
products or services of Amgen, its Affiliates or Sublicensees, shall not be
inappropriately allocated.  Amgen shall not attempt to reduce compensation
rightly due to Arrowhead hereunder by shifting compensation otherwise payable to
Amgen from a Third Party with respect to any Licensed Product to another product
or service for which no royalties are payable hereunder.

1.75“Non-Breaching Party” has the meaning set forth in Section 13.3.

8.

. Confidential

--------------------------------------------------------------------------------

 

1.76“Party” has the meaning set forth in the introductory paragraph.

1.77 “Patents” means (a) pending patent applications, issued patents, utility
models and designs; (b) reissues, substitutions, confirmations, registrations,
validations, re-examinations, additions, continuations, continued prosecution
applications, continuations-in-part, or divisions of or to any of the foregoing;
and (c) extensions, renewals or restorations of any of the foregoing by existing
or future extension, renewal or restoration mechanisms, including supplementary
protection certificates or the equivalent thereof.

1.78“Phase 1 Clinical Trial” means a Clinical Trial of a Licensed Product in any
and all fields conducted in patients with the disease or condition under study
to evaluate the effectiveness of the Licensed Product, as and to the extent
defined for the U.S. in 21 C.F.R. § 312.21(a), as amended from time to time, or
equivalent law or regulation in regulatory jurisdictions outside the U.S.

1.79“Phase 2 Clinical Trial” means a Clinical Trial of a Licensed Product in any
and all fields conducted in patients with the disease or condition under study
to evaluate the effectiveness of the Licensed Product, as and to the extent
defined for the U.S. in 21 C.F.R. § 312.21(b), as amended from time to time, or
equivalent law or regulation in regulatory jurisdictions outside the U.S.

1.80“Phase 3 Clinical Trial” means a pivotal Clinical Trial of a Licensed
Product in any and all fields with a defined dose or a set of defined doses of
such Licensed Product on sufficient numbers of human patients designed to
confirm with statistical significance the safety and efficacy of such Licensed
Product and to support a Regulatory Approval as and to the extent defined for
the U.S. in 21 C.F.R. § 312.21(c), as amended from time to time, or equivalent
law or regulation in regulatory jurisdictions outside the U.S.

1.81“Regulatory Approval” means all approvals from the relevant Regulatory
Authority in a given country or regulatory jurisdiction of the Regulatory
Approval Application for a Licensed Product in any field, including all
licenses, registrations, and pricing or reimbursement approvals, that are
necessary for the sale and marketing of such Licensed Product, including
clinical testing, manufacture, distribution, or use of such Licensed Product, in
such country or regulatory jurisdiction.

1.82“Regulatory Approval Application” means an application to the appropriate
Regulatory Authority for approval to sell a Licensed Product in any particular
jurisdiction, including an NDA in the U.S.

1.83“Regulatory Authority” means, in a particular country or jurisdiction, any
applicable Governmental Authority that has the authority to regulate the
manufacture, marketing, testing, pricing, or sale of drug products in such
country or jurisdiction.

1.84“Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Governmental Authority under applicable Law
with respect to a Licensed Product in a country or jurisdiction in the Territory
to prevent Third Parties from Commercializing such Licensed Product in such
country or jurisdiction, other than a Patent right, including orphan drug
exclusivity, pediatric exclusivity, rights conferred in the U.S. under the

9.

. Confidential

--------------------------------------------------------------------------------

 

Hatch-Waxman Act or the FDA Modernization Act of 1997, in the EU under Directive
2001/83/EC, or rights similar thereto in other countries or regulatory
jurisdictions in the Territory.

1.85“Regulatory Materials” means regulatory applications, submissions,
notifications, communications, correspondence, registrations, Regulatory
Approvals or other filings made to, received from or otherwise conducted with a
Regulatory Authority in order to Develop, Manufacture, or Commercialize a
Licensed Product in a particular country or jurisdiction.

1.86“RNAi Molecule” means an exogenous double-stranded oligomeric (i.e., RNA or
modified variants thereof) molecule incorporating N-acetyl-galactosamine
(GalNAc) ligand conjugates capable of binding to the asialoglycoprotein receptor
(ASGPR) to enhance targeting to the liver.  

1.87“Royalty Term” has the meaning set forth in Section 8.4(b).

1.88“Stock Purchase Agreement” has the meaning set forth in the Recitals.

1.89“Subject Patent” has the meaning set forth in Section 9.6.

1.90“Sublicensee” has the meaning set forth in Section 3.3(a).

1.91“Target” means (a) a polypeptide or entity comprising a combination of at
least one polypeptide and other macromolecules, that is a site or potential site
of therapeutic intervention by a therapeutic agent; (b) variants of a
polypeptide (including any splice variant thereof), cellular entity or nucleic
acid described in clause (a); or (c) a defined non-peptide entity, including a
microorganism, virus, or bacterium or single cell parasite, provided that the
entire genome of a virus shall be regarded as a single Target.  

1.92“Term” has the meaning set forth in Section 13.1.

1.93“Territory” means all of the countries of the world.

1.94“Third Party” means any entity other than Arrowhead or Amgen or an Affiliate
of either of them.

1.95“U.S.” means the United States of America, including all possessions and
territories thereof.

1.96“Valid Claim” means an issued claim that has not: (a) expired or been
revoked or canceled; (b) been declared invalid or unenforceable by a patent
office or a decision of a court or other Governmental Authority of competent
jurisdiction; provided that if any such claim that has been declared invalid or
unenforceable is subsequently determined to be valid and enforceable by a court
or other Governmental Authority of competent jurisdiction from which no appeal
can be taken (or was taken within the allowable time period), then such claim
shall thereafter be a Valid Claim except as otherwise provided under subsection
(a), (c), or (d); (c) been admitted to be invalid or unenforceable through
reissue, re-examination, disclaimer or otherwise; or (d) been abandoned or
disclaimed.

10.

. Confidential

--------------------------------------------------------------------------------

 

1.97“Work Plan” means the work plan attached hereto as Exhibit B setting forth
certain activities to be conducted by the Parties.

Article 2
EXCLUSIVITY AND RELATED RESTRICTIONS

2.1Exclusivity.  During the Term, Arrowhead and its Affiliates shall not conduct
or participate in, or advise, assist or enable any Third Party to conduct or
participate in, the research, development, manufacture or commercialization of
any compound directed to the Collaboration Target.

2.2Change of Control.  Notwithstanding anything to the contrary in this
Agreement, in the event of any Change of Control of Arrowhead (or successor
entity thereto, applying the definition of Change of Control to such successor
in place of Arrowhead) occurring after the Closing Date, and subject to Section
15.6, Section 2.1 shall not apply to or otherwise restrict (i) the activities of
the Acquiror or its Affiliates (except for Arrowhead and its Affiliates prior to
the acquisition) with respect to any product, product candidate or device being
clinically developed or commercialized prior to or after the date of
acquisition, including the making, using, selling, offering for sale, importing,
or otherwise developing, commercializing, or exploiting thereof, or the
intellectual property rights Controlled by such Acquiror or its Affiliates
(other than Arrowhead and its Affiliates prior to the acquisition) related
thereto; provided that, such product, product candidate, device or service was
not developed through the use of any Information or intellectual property right
Controlled by Arrowhead or its pre-acquisition Affiliates as of the date of such
Change of Control or thereafter.  Arrowhead shall give Amgen written notice
within five (5) days after the public announcement or disclosure of any proposed
Change of Control of Arrowhead.  From and after such notice, Amgen (i) may
exclude Arrowhead (following such Change of Control) from participation in whole
or in part from any working teams, (ii) shall no longer be subject to the
obligations set forth in Section 6.2 and Section 6.3 and (iii) shall not be
required to (A) share correspondence, filings or other information with
Arrowhead or (B) discuss with Arrowhead and consider its comments, in either
case with respect to intellectual property matters as set forth in Article
9.  In the event of a Change of Control of Arrowhead, if the Acquiror, itself or
through any of its Affiliates, directly or indirectly conducts or participates
in any Competing Program, the Acquiror shall hold separate such Competing
Program, including ensuring that no personnel working on Licensed Compounds or
Licensed Products or activities hereunder works on a Competing Program (and vice
versa), and ensuring that information and materials relating to Licensed
Compounds or Licensed Products or activities hereunder are not shared with or
used for the benefit of, and are sequestered from, personnel working on the
Competing Program (and vice versa).

Article 3
LICENSES

3.1License to Amgen.  

(a)Arrowhead Developed IP.  Subject to the terms and conditions of this
Agreement, and further subject to Arrowhead’s receipt of the License Fee,
Arrowhead hereby grants to Amgen an exclusive (even as to Arrowhead except as
provided in Section 3.2), royalty-

11.

. Confidential

--------------------------------------------------------------------------------

 

bearing license, with the right to sublicense solely as provided in Section 3.3,
under the Arrowhead Licensed Technology with respect to the Licensed Compounds
and Licensed Products, and Arrowhead’s rights under the Joint IPR, to make, have
made, use, sell, offer for sale, import and otherwise exploit such Licensed
Compound and Licensed Product for any and all uses in the Territory.  

(b)Arrowhead Background IP.  Subject to the terms and conditions of this
Agreement, and further subject to Arrowhead’s receipt of the License Fee,
Arrowhead hereby grants to Amgen a non-exclusive license, with the right to
sublicense solely as provided in Section 3.3, under the Arrowhead Background IP
with respect to the Licensed Compounds and Licensed Products, to make, have
made, use, sell, offer for sale, import and otherwise exploit such Licensed
Compound and Licensed Product for any and all uses in the Territory.

3.2Arrowhead Retained Rights.  Except as expressly granted under Section 3.1,
Arrowhead retains the right, under the Arrowhead Licensed Technology, (a) in the
Territory, to fulfill its obligations under this Agreement, (b) to exploit the
Arrowhead Licensed Technology and Joint IPR other than in connection with
compounds directed to the Collaboration Target, Licensed Compounds and Licensed
Products; and (c) to use the Arrowhead Know-How in connection with Arrowhead’s
conduct of general research and discovery of molecules other than compounds
directed to the Collaboration Target, Licensed Compound and Licensed Products.

3.3Sublicense Rights and Subcontracting.

(a)Amgen shall have the right to grant a sublicense of the licenses granted in
Section 3.1 to its Affiliates or Third Parties (whether directly or through
multiple tiers in accordance with the terms of subsection (v) below) (each, a
“Sublicensee”); provided that Amgen reports the identity of any Third Party
Sublicensee to Arrowhead within thirty (30) days of granting such sublicense and
provided further that any sublicenses to Third Parties shall be subject to
Sections 3.3(a)(i) through (v):

(i)Amgen shall remain primarily responsible for the performance of its
obligations hereunder and any and all failures by its Sublicensees to comply
with the applicable terms of this Agreement;

(ii)such sublicense shall refer to this Agreement, shall not conflict with
Amgen’s obligations hereunder;

(iii)within a reasonable time after execution of such sublicense, Amgen shall
provide to Arrowhead a copy of such sublicense, which may be redacted to omit
any terms not relevant to determining Amgen’s and such Sublicensee’s obligations
under this Agreement; and

(iv)except as otherwise provided in the sublicense, if this Agreement terminates
for any reason, upon Amgen’s written request to Arrowhead, any Sublicensee of
the licenses set forth in Section 3.1 shall, from the effective date of such
termination, automatically become a direct licensee of Arrowhead on the terms
and conditions hereunder with respect to the rights licensed to Amgen and
sublicensed to the Sublicensee by Amgen; and  

12.

. Confidential

--------------------------------------------------------------------------------

 

(v)such Sublicensees of the licenses contained in Section 3.1 shall have the
right to grant further sublicenses to Third Parties of same or lesser scope as
its sublicense from Amgen under the licenses contained in Section 3.1, provided
that such further Sublicenses shall be in accordance with and subject to all of
the terms and conditions of this Section 3.3 (i.e., such Sublicensee shall be
subject to this Section 3.3 in the same manner and to the same extent as
Amgen).  For clarity, any person or entity to whom a Sublicensee grants a
sublicense as permitted by the terms of this Agreement shall be deemed to be a
Sublicensee for purposes of this Agreement.

(b)Amgen shall have the right to retain Third Party contractors, to perform any
activity in connection with Amgen’s exercise of any of its rights granted under
Section 3.1, where such activity is to be performed at the direction and control
and for the sole benefit of Amgen, its Affiliates and/or Sublicensees.  Such
retention of the Third Party contractor shall not be a sublicense within the
meaning of this Section 3.3 but shall be considered an activity of Amgen under
the license granted in Section 3.1.

3.4No Implied Licenses.  Except as explicitly set forth in this Agreement,
neither Party shall be deemed by estoppel or implication to have granted the
other Party any license or other right to any intellectual property of such
Party.

3.5Contractors.  To the extent that a Party contracts with a Third Party
contractor to perform services hereunder, it shall do so on terms that are
commercially reasonable, including with respect to confidentiality and
intellectual property rights.

Article 4
GOVERNANCE AND WORK PLAN

4.1Joint Research Committee.  The joint research committee established pursuant
to this Article 4 (the “Joint Research Committee” or “JRC”), will have oversight
responsibility for the overall review of the activities pursuant to and subject
to the terms and conditions of this Agreement during the Term.  

(a)Formation and Purpose. Within [***] after the Closing Date, the Parties shall
promptly establish and convene a JRC that will direct and oversee activities
under this Agreement during the Term.  The JRC shall consist of representatives
from Arrowhead and Amgen, and operate in accordance with the procedures set
forth in this Section 4.1 and any other procedures as agreed upon by the JRC
members.  Except as otherwise provided herein, the role of the Joint Research
Committee shall be:

(i)to encourage and facilitate ongoing communication and cooperation between the
Parties with respect to the activities during the Term under this Agreement,

(ii)to oversee the activities to be undertaken by the Parties pursuant to the
Work Plan;

(iii)to establish other such working groups or subcommittees, as needed to
further the purposes of the Agreement relating to Licensed Compounds and
Licensed Products, as mutually agreed by the Parties in writing;

13.

. Confidential

--------------------------------------------------------------------------------

 

(iv)to resolve any disputes referred to the JRC; and

(v)to approve or decide such other matters as provided in this Agreement.

(b)JRC Decisions; Final Decision Authority.The JRC will make good faith efforts
to make all decisions by consensus.  Except as set forth in this Section 4.1(b),
actions to be taken by the Joint Research Committee shall be taken only
following unanimous vote, with each Party’s representatives collectively having
one (1) vote.  If the Joint Research Committee fails to reach unanimous
agreement on a matter before it for decision for a period in excess of fifteen
(15) days from the date first presented to the JRC in writing, either Party may
submit such matter for resolution to the Executive Officers of the Parties for
attempted resolution by good faith negotiation after such notice is received
among the Executive Officers.  In the event that such Executive Officers are
unable to reach agreement regarding any matter referred to them, then the
decision will be made by Amgen; provided, however, that Amgen shall not have the
power to resolve such a matter in a manner that would require Arrowhead to incur
additional costs to a material extent or to perform activities not contemplated
by this Agreement.

(c)Membership.  Arrowhead and Amgen shall each designate an equal number of
representatives to serve on the JRC by written notices to the other
Party.  Promptly after the Closing Date, each Party shall designate three (3)
representatives for the JRC.  The JRC may elect to vary the number of
representatives from time to time during the Term; provided that the JRC shall
maintain an equal number of representatives from each Party.  Each
representative shall have the appropriate level of experience in the subject
area of the JRC, and at least one (1) representative shall have sufficient
seniority within the applicable Party’s organization to have the necessary
decision-making authority in order for the JRC to fulfill its
responsibilities.  Either Party may designate substitutes for its JRC
representatives if one (1) or more of such Party’s designated representatives is
unable to be present at a meeting.  From time to time each Party may replace its
JRC representatives by written notice to the other Party specifying the prior
representative(s) and their replacement(s).  The JRC in its discretion may
create functional subcommittees or working teams.

(d)Chairperson. The JRC will have two chairpersons, one designated by each of
the Parties.  The chairpersons shall be responsible for calling and convening
meetings, but shall have no special authority over the other members of the JRC,
and shall have no additional voting rights.  The chairpersons (or their
designates) shall jointly: (i) prepare and circulate an agenda reasonably in
advance of each upcoming meeting; and (ii) prepare and issue minutes of each JRC
meeting as promptly as practicable thereafter.  Such minutes shall not be
finalized until each JRC representative reviews and approves such minutes in
writing.

(e)Meetings.

(i)JRC Meetings.  The JRC shall meet at such frequency as shall be agreed by the
members of the JRC.  In addition, as they may mutually agree, the Parties may
hold joint meetings of the JRC and any governance body established under the
First Collaboration Agreement.

14.

. Confidential

--------------------------------------------------------------------------------

 

(ii)General Requirements. Other than the initial meeting, which shall be held in
person, the JRC may meet either (A) in person at either Party’s facilities or at
such locations as the Parties may otherwise agree; or (B) by audio or video
teleconference.  Additional non-member representatives of a Party having
relevant experience may from time to time be invited to participate in a JRC
meeting.  Non-member participants who are not employees of a Party or its
Affiliates shall only be allowed to attend if: (i) the other Party’s
representatives have consented to the attendance; and (ii) such non-member
participant is subject to confidentiality and non-use obligations at least as
restrictive as those set forth in this Agreement.  Each Party shall be
responsible for all of its own expenses incurred in connection with
participating in the JRC including all travel and all expenses associated with
an initial alliance kick-off meeting.  All other expenses incurred by the JRC in
furtherance of a meeting, such as expenses associated with off-site meetings,
shall be shared equally by the Parties.

(f)Alliance Managers.  Promptly following the Closing Date, each Party shall
designate in writing an Alliance Manager to serve as the primary point of
contact for the Parties regarding all collaboration and transition activities
contemplated under this Agreement.  Each Alliance Manager shall facilitate
communication and coordination of the Parties’ activities under this Agreement
relating to the Products and shall plan the JRC meetings.  The Alliance Managers
shall be allowed to attend JRC meetings as observers.

4.2Work Plan. The JRC shall oversee the activities to be conducted by each Party
pursuant to the Work Plan.  Other than as set forth in the Work Plan and in
accordance with Article 6, Amgen shall be solely responsible for research and
Development of the Licensed Compounds and Licensed Products in any and all
fields and in accordance with applicable Laws.      

4.3Costs.  The Parties’ respective responsibilities for the costs of Work Plan
activities is as set forth therein.

Article 5
REGULATORY

5.1Regulatory Responsibilities.  Amgen shall be solely responsible, at its
expense, for preparing, filing and maintaining all Regulatory Materials for
Licensed Products with Regulatory Authorities related to Licensed Products in
the Territory, and Amgen shall own all Regulatory Materials (including all INDs,
NDAs, Regulatory Approval Applications and Regulatory Approvals) for Licensed
Products in the Territory and otherwise shall be responsible for all regulatory
matters with respect to Licensed Products in the Territory.

5.2Regulatory Matters.  Amgen shall keep Arrowhead reasonably informed of all
material regulatory developments relating to Licensed Products in the Territory
through the annual development reports under Section 6.3.  Arrowhead shall
provide Amgen with such documentation that is in Arrowhead's possession and
reasonably required to support applications to Regulatory Authorities with
respect to the Development, Manufacture and Commercialization, as applicable, of
Licensed Compounds and Licensed Products.

5.3Adverse Event Reporting.  

15.

. Confidential

--------------------------------------------------------------------------------

 

(a)Amgen shall be responsible for creating and maintaining a global safety
database for the Licensed Product in the Territory, at Amgen’s expense.  Amgen
shall be responsible for reporting quality complaints, adverse events and safety
data related to the Licensed Product to applicable Regulatory Authorities in the
Territory, as well as responding to safety issues and to all requests of
Regulatory Authorities relating to the Licensed Product in the Territory.
Arrowhead will not have direct access to the global safety database. Amgen will
provide to Arrowhead such information from the safety database as Arrowhead may
reasonably require to satisfy Arrowhead’s obligations under applicable Laws.

(b)Prior to the commencement of clinical development of the Licensed Product,
Arrowhead may request that the Parties discuss in good faith to determine
whether a procedure for the mutual exchange of adverse event reports and safety
information associated with the Licensed Product is reasonably required of the
Parties in order to comply with applicable Laws.  If the Parties so determine,
the operating procedure respecting such adverse event reports and safety
information exchange shall be the subject of a mutually-agreed written
pharmacovigilance agreement between the Parties.

Article 6
DEVELOPMENT AND COMMERCIALIZATION

6.1General.  Amgen (itself and with its Affiliates and Sublicensees), will be
solely responsible, at its expense, for all aspects of the Development and
Commercialization of the Licensed Compounds and Licensed Product in the
Territory  Subject to the express written terms of this Agreement, all decisions
concerning the development, marketing and sales of Licensed Products, including
the clinical and regulatory strategy, design, sale, price and promotion of
Licensed Products under this Agreement shall be within the sole discretion of
Amgen.  Following the Closing Date, Arrowhead will promptly transfer to Amgen
all Arrowhead Know-How as is reasonably necessary or useful for Amgen to Develop
and seek Regulatory Approval for the Licensed Compounds and Licensed Products,
including all materials for supporting regulatory filings consistent with
Amgen’s obligations under Article 5.

6.2Diligence.  Amgen shall use Commercially Reasonable Efforts to Develop, seek
Regulatory Approval of, and, if successful, Commercialize a Licensed Product in
one or more fields in the Territory.

6.3Communication.  During the Term until a Licensed Product receives Regulatory
Approval, Amgen shall provide Arrowhead summaries once per Calendar Year, of (i)
material developments with respect to Licensed Products, including the
anticipated timing of completion of any in-process Clinical Trial and results of
any Phase 3 Clinical Trials, (ii) an estimate of its progress towards meeting
key milestones that are expected to be achieved within the following six months,
(iii) any Regulatory Approvals for Licensed Products in the Territory received
and (iv) manufacturing information pursuant to Section 7.4 of this
Agreement.  All reports and other Information provided by Amgen under this
Section 6.3 will be Amgen’s Confidential Information subject to the terms of
Article 12.

16.

. Confidential

--------------------------------------------------------------------------------

 

Article 7
MANUFACTURE AND SUPPLY

7.1Responsibilities.  Except as otherwise expressly provided in this Article 7
or as set forth in the Work Plan, as between the Parties, Amgen will be solely
responsible for the Manufacture of Licensed Compounds and Licensed Products, at
its expense, for Development and Commercialization purposes in the
Territory.  Following the Closing Date and as more fully set forth in the Work
Plan, Arrowhead will transfer to Amgen all relevant manufacturing processes and
Arrowhead Know-How as is reasonably necessary or useful for Amgen (or its Third
Party manufacturer) to manufacture the Licensed Compounds and Licensed Products,
including all materials for supporting regulatory filings.  Any such
manufacturing processes transferred by Arrowhead to Amgen shall be similar in
quality to the processes used by Arrowhead for its internal compounds and
products of a similar stage in development and applicable for the intended
use.  Upon request by Amgen, the Parties shall negotiate in good faith to enter
into an agreement under which Arrowhead would provide process development and
manufacturing services to Amgen on customary terms and conditions (including
financial terms consistent with market practices).     

7.2Third Party Manufacture.  Amgen may perform the Manufacture of Licensed
Compounds or Licensed Products through one or more Third Party manufacturers,
provided that (a) Amgen remains responsible for such Third Party manufacturer
performing activities under this Agreement and for any unauthorized use by such
Third Party manufacturers of Arrowhead Licensed Technology provided to it by
Amgen; (b) the Third Party manufacturer undertakes in writing obligations of
confidentiality and non-use regarding Confidential Information that are no less
protective than those set forth in Article 12; and (c) the Third Party
manufacturer agrees in writing to commercially reasonable terms with respect to
the intellectual property relating to such Licensed Compound or Licensed
Product.

7.3Existing Manufacturing Arrangements.  If upon the Closing Date Arrowhead has
made arrangements with a competent and capable Third Party manufacturers to
manufacture up to 2 kilograms of Licensed Compounds under GMP on customary terms
and conditions (including financial terms consistent with market practices)
Arrowhead shall deliver and Amgen shall receive the benefits and costs of such
arrangements; provided, however, that upon Amgen’s request, Arrowhead shall
assign, and Amgen shall assume, any agreement with a Third Party manufacturer in
respect of such arrangement.  To the extent Arrowhead has paid any such costs in
advance, Amgen will reimburse such paid costs to Arrowhead within [***] days
following the Closing Date, provided such costs will not exceed [***] dollars
($[***]).

7.4Manufacturing Cooperation.  Amgen and Arrowhead shall each keep the other
Party reasonably informed of the identities of any Third Party manufacturers
performing Manufacturing activities for Licensed Compounds and the Licensed
Product (in the case of Amgen, through the annual development reports under
Section 6.3 and, once a Licensed Product receives Regulatory Approval, through
annual updates communicated through the Alliance Managers).  Arrowhead shall
keep Amgen reasonably informed of any material improvements made by it or its
Affiliates or Third Party Manufactures to the manufacturing processes for RNAi
Molecules through periodic updates communicated through the Alliance Managers.

17.

. Confidential

--------------------------------------------------------------------------------

 

7.5Use of Manufacturing Information.  Amgen and its Affiliates and Third Party
manufacturer shall use any Arrowhead Know-How related to the manufacture of
Licensed Compounds or Licensed Products in accordance with the licenses granted
in Section 3.1 and only for the purpose of Manufacturing Licensed Compounds or
Licensed Products.  Prior to any transfer of any Arrowhead Know-How that is
Confidential Information to a Third Party manufacturer, Amgen shall require that
such Third Party be bound to confidentiality restrictions at least as protective
in the aggregate as those of Article 12.

7.6Inventory.  As of the Closing Date, Arrowhead hereby conveys, assigns and
transfers to Amgen all right, title and interest in and to the
Inventory.  Arrowhead shall enter into customary documents (e.g., Certificates
of Analysis, Material Safety Data Sheet) for the shipment of Inventory to
Amgen.  Arrowhead shall deliver to Amgen all quantities of Inventory to the
location designated by Amgen using a carrier selected by and paid for by Amgen
EXW (Incoterms 2010).  Prior to the delivery of such Inventory to Amgen,
Arrowhead will store and handle all Inventory in the same manner and using the
same degree of care in which such Inventory was stored and handled immediately
prior to the Closing Date (and in all events in accordance with GMP).  

Article 8
COMPENSATION

8.1License Fee.  Within [***] days after the Closing Date, Amgen shall pay to
Arrowhead a one-time, non-refundable and non-creditable upfront payment of
thirty million Dollars ($30,000,000), and Amgen shall also purchase the Second
Tranche Closing Shares pursuant to Section 1.3 of the Stock Purchase Agreement
(the upfront payment and the purchase of the Second Tranche Closing Share
collectively the “License Fee”).

8.2Development and Regulatory Milestone Payments.  Amgen shall make each of the
following one-time, non-refundable, non-creditable development and regulatory
milestone payments to Arrowhead upon the achievement by Amgen or its Affiliates
or Sublicensees of the applicable development milestone event by the Licensed
Product.  Amgen shall pay to Arrowhead each such amount within [***] days after
the achievement of the applicable development and regulatory milestone
event.  [***].

Development and Regulatory Milestone Event

Development and Regulatory Milestone Payment (each paid one time only)

[***]

8.3Commercial Milestones.  Amgen shall make each of the following one-time,
non-refundable (except as set forth in Section 8.9), non-creditable sales
milestone payments to Arrowhead when the Net Sales of a Licensed Product in the
Territory first reach the amount specified below.  Amgen shall pay to Arrowhead
such amount within [***] days after the Calendar Quarter in which such
commercial milestone event is achieved.  [***].



18.

. Confidential

--------------------------------------------------------------------------------

 

Sales Milestone Event

Milestone Payment

[***]

8.4Royalties

(a)Royalty Rates.  Subject to Sections 8.4(b), 8.4(c), 8.4(d), and 8.5, Amgen
shall pay to Arrowhead non-creditable, non-refundable (except as set forth in
Section 8.9) royalties on annual Net Sales of Licensed Products in the
Territory, as calculated by multiplying the applicable royalty rate by the
corresponding amount of incremental Net Sales of the Licensed Product in the
Territory in each Calendar Year as follows:

Annual Net Sales of Licensed Products in the Territory

Royalty Rate

[***]

(b)Royalty Term.  Royalties shall be paid under this Section 8.4, on a
country-by-country basis, [***].  Following the Royalty Term, Amgen shall have a
fully paid-up, irrevocable, freely transferable and sublicensable license in
such country under the relevant Arrowhead Patents to make, have made, use, sell,
offer for sale, import and otherwise exploit such Licensed Product for any and
all uses in the Territory.

(c)[***].

(d)[***].

(e)Royalty Reports and Payments.  Within sixty (60) days following the end of
each Calendar Quarter, commencing with the Calendar Quarter in which the First
Commercial Sale of any Licensed Product is made anywhere in the Territory, Amgen
shall provide Arrowhead with a report containing the following information for
the applicable Calendar Quarter: (i) the amount of gross sales of Licensed
Product in the Territory, (ii) an itemized calculation of Net Sales in the
Territory (iii) a calculation of the royalty payment due on such sales, and (iv)
the exchange rate for such country.  Concurrent with the delivery of the
applicable quarterly report, Amgen shall pay in Dollars all amounts due to
Arrowhead pursuant to Section 8.4 in such Calendar Quarter.

8.5[***].

8.6Blocked Currency.  In each country in the Territory where the local currency
is blocked and cannot be removed from the country, at the election of Amgen,
royalties accrued on Net Sales in such country shall be paid to Arrowhead in
local currency by deposit in a local bank in such country designated by
Arrowhead.

8.7Currency of Payments.  Unless otherwise set forth in this Agreement or agreed
to by the Parties, all payments under this Agreement shall be made in Dollars by
wire transfer of immediately available funds into an account designated by
Arrowhead.  Net Sales outside of the U.S. shall be first determined in the
currency in which they are earned and shall then be converted into an amount in
Dollars using Amgen’s customary and usual conversion procedures used in
preparing its financial statements pursuant to GAAP for the applicable reporting
period.

19.

. Confidential

--------------------------------------------------------------------------------

 

8.8Late Payments.  If Arrowhead does not receive payment of any sum due to it on
or before the due date, then any portions thereof due hereunder which are not
paid on the date such payments are due under this Agreement will bear interest
at the lower of [***].

8.9Records; Audits.  Amgen and its Affiliates will, and Amgen will cause each of
its Sublicensees, if any, to, maintain complete and accurate records in
sufficient detail to confirm the accuracy of the calculation of royalty payments
and the achievement of milestone events, for a period of [***] after the
Calendar Year in which such sales or events occurred.  Upon reasonable prior
notice and without disruption to Amgen’s business, such records of Amgen and its
Affiliates shall be made available during regular business hours for a period of
[***] from the end of the Calendar Year to which they pertain for examination,
and not more often than once each Calendar Year, by an independent certified
public accountant selected by Arrowhead and reasonably acceptable to Amgen, for
the sole purpose of and only to the extent necessary for verifying the accuracy
of the financial reports furnished by Amgen pursuant to this Article 9.  Such
independent accountant shall disclose to Arrowhead only the amounts that such
independent accountant believes to be due and payable hereunder to Arrowhead,
details concerning any discrepancy from the amount paid and the amount due, and
shall disclose no other information revealed in such audit.  The records for any
particular Calendar Year shall only be subject to one (1) audit hereunder.  Any
and all records examined by such independent accountant shall be deemed Amgen’s
Confidential Information which may not be disclosed by such independent
accountant to any Third Party, and Amgen may require such independent accountant
to enter into an appropriate written agreement obligating it to be bound by
obligations of confidentiality and restrictions on use of such Confidential
Information that are no less protective than those set forth in Article 12.  If,
as a result of any inspection of the books and records of Amgen, it is shown
that payments under this Agreement were less than the amount which should have
been paid, then Amgen shall make all payments required to be made from the
original due date to eliminate any discrepancy revealed by such inspection
within [***].  If, as a result of any inspection of the books and records of
Amgen, it is shown that payments under this Agreement were more than the amount
which should have been paid, then Arrowhead shall, at Amgen’s election, either
make all payments required to be made to eliminate any discrepancy revealed by
such inspection within [***] or credit such amounts to Amgen against future
payments.  Arrowhead shall pay for such audits, except that in the event that
the audited amounts were underpaid by Amgen by more than [***] of the undisputed
amounts that should have been paid during the period in question as per the
audit, Amgen shall pay the costs of the audit.

8.10Taxes.

(a)Taxes on Income.  Each Party shall be solely responsible for the payment of
all taxes imposed on its share of income arising directly or indirectly from the
efforts of the Parties under this Agreement.

(b)Cooperation.  The Parties agree to cooperate with one another and use
reasonable efforts to reduce or eliminate tax withholding or similar obligations
in respect of royalties, milestone payments, and other payments made by Amgen to
Arrowhead under this Agreement.  To the extent Amgen is required under the
Internal Revenue Code of 1986, as amended (the “Code”), or any other tax Laws to
deduct and withhold taxes on any payment to Arrowhead, Amgen shall pay the
amounts of such taxes to the proper Governmental Authority in

20.

. Confidential

--------------------------------------------------------------------------------

 

a timely manner and promptly transmit to Arrowhead an official tax certificate
or other evidence of such withholding sufficient to enable Arrowhead to claim
such payment of taxes.  Except as otherwise provided in Section 8.10(c), if any
taxes are so deducted or withheld, such deducted or withheld amounts shall be
treated for all purposes of this Agreement as having been paid to Arrowhead.
Upon Amgen’s reasonable request, Arrowhead shall provide Amgen any tax forms
(including Internal Revenue Service Form W-8BEN or W-8ECI or other applicable
Internal Revenue Service Form) that may be reasonably necessary in order for
Amgen to determine whether to withhold tax on any such payments or to withhold
tax on such payments at a reduced rate under the Code or any other tax Laws,
including any applicable bilateral income tax treaty.  Amgen shall give
reasonable support so that any withholding tax or value added tax may be
minimized or avoided to the extent permitted under the applicable Laws and
treaties.  Each Party shall provide the other with reasonable assistance to
enable the recovery, as permitted by applicable Laws, of withholding taxes,
value added taxes, or similar obligations resulting from payments made under
this Agreement, such recovery to be for the benefit of the Party bearing such
withholding tax or value added tax.  Amgen shall require its sublicensees in the
Territory to cooperate with Arrowhead in a manner consistent with this Section
8.10(b).

(c)Taxes Resulting From Amgen Action.  If Amgen is required to make a payment to
Arrowhead that is subject to increased deduction or withholding of tax as a
result of any willful action by Amgen, such as an assignment or sublicense by
Amgen, or any failure on the part of Amgen to comply with applicable Laws or
filing or record retention requirements (an “Amgen Withholding Tax Action”),
then the sum payable by Amgen (in respect of which such increased deduction or
withholding is required to be made) shall be increased to the extent necessary
to ensure that Arrowhead receives a sum equal to the sum which it would have
received had no such Amgen Withholding Tax Action occurred.  Notwithstanding the
foregoing, any assignment or sublicense by Amgen that is agreed or consented to
by Arrowhead in advance in writing shall not constitute an Amgen Withholding Tax
Action.  To the extent that Arrowhead actually realizes a tax benefit in any
jurisdiction as a result of any such withholding taxes paid by Amgen pursuant to
this Section 8.10(c), Arrowhead shall cooperate with Amgen to convey the
additional tax benefit, if possible, to Amgen.

Article 9
INTELLECTUAL PROPERTY MATTERS

9.1Inventions.  Any inventions, whether or not patentable, and whether (a)
invented solely by a Party’s own employees, agents, consultants, or independent
contractors (including any partner, joint venturer, licensee, sublicensee or
similar arrangement) or (b) invented by a Party’s own employees, agents,
consultants, or independent contractors jointly with employees, agents,
consultants, or independent contractors of the other Party, in each case in the
course of conducting a Party’s activities under this Agreement (including the
Development, Manufacture or Commercialization of the Licensed Compounds and the
Licensed Products), together with all intellectual property rights therein,
shall be referred to herein as an “Invention”.  Inventorship shall be determined
in accordance with U.S. patent laws (without reference to any conflict of law
principles).

9.2Ownership.  

21.

. Confidential

--------------------------------------------------------------------------------

 

(a)Except as otherwise expressly provided in this Agreement, (i) if an Invention
is solely invented by one or more employees, agents, consultants, subcontractors
or independent contractors of a Party, such Invention, and any and all
intellectual property rights therein, shall be solely owned by such Party; and
(ii) if an Invention is jointly invented by one or more employees, agents,
consultants, subcontractors or independent contractors of each Party, such
Invention (a “Joint Invention”), and each Patent claiming such Joint Invention
(each, a “Joint Patent”) and other intellectual property rights in such Joint
Invention (such intellectual property rights, together with any such Joint
Patent, “Joint IPR”), shall be jointly owned by the Parties.  Subject to the
terms of this Agreement and except as otherwise licensed to the other Party
under this Agreement, and subject to any other intellectual property owned by
the Parties, each Party shall be entitled to practice and exploit the Joint
Inventions and Joint IPR, subject to the licenses granted under Article 4,
without the duty of accounting, paying a share of the proceeds to, or seeking
consent from the other Party, and each Party hereby waives any right it may have
under the laws of any jurisdiction to require such accounting, payment or
consent, provided that for any Joint Patent that, but for Amgen’s inventive
contribution, would be an Arrowhead Platform Patent, Amgen’s rights to practice
and exploit the Joint Patent shall be limited to its use with a RNAi Molecule
directed toward the Collaboration Target, Licensed Compounds, and Licensed
Products.  Each Party agrees to be named as a party, if necessary, to bring or
maintain a lawsuit involving a Joint Invention or Joint IPR.  

(b)Each Party shall notify the other Party promptly after developing any
Invention of which the other Party is the sole owner.  Each Party shall assign
and hereby assigns to the other Party its entire right, title and interest in
and to such Inventions and the Patents and other intellectual property rights
therein as needed to implement the ownership of the Patents in accordance with
the provisions of Section 9.2(a).  

(c)Nothing in this Agreement shall obligate either Party to transfer any
ownership interest in any Patents or other intellectual property rights of such
Party existing on the Closing Date (“Background IP”).

9.3Prosecution of Patents.

(a)Arrowhead Patents.

(i)Subject to Section 9.3(a)(ii) and (iii), as between the Parties, Arrowhead
shall have the sole right to prepare, file, prosecute and maintain all Arrowhead
Patents (A) listed as “Platform Patents” on Exhibits C and D or (B) filed after
the Effective Date and during the Term, except for any Arrowhead Product Patents
as defined in Section 9.3(a)(ii), in each case including all Patents that claim
priority, directly or indirectly, from such Patents; and any Patent from which
such Patents claim priority, directly or indirectly (collectively, the
“Arrowhead Platform Patents”), at Arrowhead’s cost and expense.  On a Calendar
Quarter basis, Arrowhead shall update Amgen on the status of the prosecution and
maintenance of all Arrowhead Platform Patents and shall provide Amgen with
copies of material filings with and communications from patent authorities with
respect to such Patents to the extent applicable to Licensed Compounds or
Licensed Products.  Arrowhead shall respond to all reasonable requests of Amgen
for additional Information with respect to all such prosecution and maintenance
efforts.  Arrowhead agrees to discuss and consider in good faith any
recommendations of Amgen toward the objective of

22.

. Confidential

--------------------------------------------------------------------------------

 

optimizing overall patent protection for Licensed Compounds (during the Term)
and Licensed Products (during the Term).  If Arrowhead decides to cease the
prosecution or maintenance of all claims in an Arrowhead Platform Patent that
claims the Development, Manufacture or Commercialization of a Licensed Compound
or Licensed Product in the Territory, it shall notify Amgen in writing
sufficiently in advance so that Amgen may, at its discretion, assume the
responsibility for the prosecution or maintenance of such Arrowhead Platform
Patent to the extent claiming the Development, Manufacture or Commercialization
of a Licensed Compound or Licensed Product in the Territory, at Amgen’s cost and
expense.  If Amgen assumes such responsibility in a jurisdiction, then no such
claim shall be deemed a Valid Claim in such jurisdiction.  

(ii)As between the Parties (x) until the Closing Date, Arrowhead shall have the
first right to prepare, file, prosecute and maintain all Arrowhead Patents
having claims solely directed to compositions of matter comprising the
nucleotide sequence and/or the modification pattern of Licensed Compounds or
Licensed Products or methods of using or making Licensed Compounds or Licensed
Products (collectively, and including those listed as “Product Patents” on
Exhibits C and D, the “Arrowhead Product Patents”) in the Territory, at
Arrowhead’s cost and expense and (y) from and after the Closing Date, Amgen
shall have the first right to prepare, file, prosecute and maintain all
Arrowhead Product Patents in the Territory, at Amgen’s cost and
expense.  Promptly following the Closing Date, Arrowhead shall transfer control
of the Arrowhead Product Patents to Amgen.  The prosecuting Party shall
reasonably inform and consult with the other Party, and shall take the other
Party’s comments into good faith consideration, with respect to the preparation,
prosecution and maintenance of such Arrowhead Product Patents.  The prosecuting
Party shall provide to the other Party copies of any correspondence relating to
the filing, prosecution or maintenance of such Arrowhead Product Patents
reasonably in advance of their being filed or promptly upon their being
received, including draft filings, reasonably in advance of their being filed,
so that the other Party can comment and provide input with respect to such draft
filings.  The prosecuting Party agrees to discuss and consider in good faith any
changes reasonably requested by the other Party to such correspondence,
including draft filings, as promptly as practicable upon their being received,
toward the objective of optimizing overall patent protection for Licensed
Compounds or the Licensed Products.  If the prosecuting Party decides to cease
the prosecution or maintenance of an Arrowhead Product Patent, it shall notify
the other Party in writing sufficiently in advance so that the other Party may,
at its discretion, assume the responsibility for the prosecution or maintenance
of such Arrowhead Product Patents at such other Party’s cost and
expense.  Notwithstanding the foregoing, while Arrowhead is the prosecuting
Party pursuant to clause (x) above, Arrowhead shall not file any Patent
application with respect to an Arrowhead Product Patent without the prior
written consent of Amgen, not to be unreasonably withheld, conditioned or
delayed.      

(iii)Following the Closing Date, the Parties shall meet and discuss the extent
to which it is feasible to allocate certain claims in the Arrowhead Platform
Patents to the Arrowhead Product Patents.  At the reasonable request of Amgen,
Arrowhead shall make such filings as the Parties reasonably agree to allocate
claims solely claiming Licensed Compounds and/or Licensed Products in any and
all fields to the Arrowhead Product Patents.  The Parties shall equally share in
the costs associated with such actions reasonably requested by Amgen.

23.

. Confidential

--------------------------------------------------------------------------------

 

(b)Joint Patents.  Amgen shall have the first right to prepare, file, prosecute
and maintain all Joint Patents in the Territory, at Amgen’s cost and expense.
Amgen shall reasonably inform and consult with Arrowhead, and shall take such
other Arrowhead’s comments into good faith consideration, with respect to the
preparation, prosecution and maintenance of such Joint Patents.  Amgen shall
provide to Arrowhead copies of any correspondence relating to the filing,
prosecution or maintenance of such Joint Patents reasonably in advance of their
being filed or promptly upon their being received, including draft filings,
reasonably in advance of their being filed so that Arrowhead can comment and
provide input with respect to such draft filings.  Amgen agrees to discuss and
consider in good faith any changes reasonably requested by Arrowhead to such
correspondence, including draft filings, promptly upon their being received,
toward the objective of optimizing overall patent protection for Licensed
Compounds and the Licensed Product.  If Amgen decides to cease the prosecution
or maintenance of a Joint Patent, it shall notify Arrowhead in writing
sufficiently in advance so that Arrowhead may, at its discretion, assume the
responsibility for the prosecution or maintenance of such Joint Patent at
Arrowhead’s cost and expense.  

(c)Cooperation.  Each Party shall provide the other Party all reasonable
assistance and cooperation, at the other Party’s request and expense, in the
patent prosecution efforts as provided above in this Section 9.3, including
providing any necessary powers of attorney and executing any other required
documents or instruments for such prosecution.  Each Party shall execute and
deliver to the other assignments with respect to any Patents, including Joint
Inventions, as applicable, in a mutually agreeable form and will take whatever
actions reasonably necessary (including the appointment of the other Party as
its attorney in fact solely to make such assignment) to effect such assignment,
in accordance with the ownership provisions provided above in Section 9.2.  The
prosecuting Party under this Section 9.3 agrees to conduct such prosecution
toward the objective of optimizing overall patent protection for Licensed
Compounds and Licensed Products.

9.4Enforcement of Arrowhead Patents and Joint Patents.

(a)Notification.  If either Party becomes aware of any existing or threatened
infringement of Arrowhead Patents or Joint Patents with respect to Third Party
products involving RNAi Molecules in any and all fields in the Territory, which
infringing activity involves the using, making, importing, offering for sale or
selling RNAi Molecules directed to the Collaboration Target, Licensed Compounds
or Licensed Products, in each case in any and all fields and in the Territory,
or any such Arrowhead Patent or Joint Patent is challenged in any action or
proceeding to the extent directly relating to RNAi Molecules directed to the
Collaboration Target, Licensed Compounds or Licensed Products, in each case in
any field  and in the Territory (other than any oppositions, cancellations,
interferences, reissue proceedings or reexaminations, which are addressed in
Section 9.7) (a “Product Infringement”), it shall promptly notify the other
Party in writing to that effect and the Parties will consult with each other
regarding any actions to be taken with respect to such Product
Infringement.  Each Party shall share with the other Party all Information
available to it regarding such alleged Product Infringement.

24.

. Confidential

--------------------------------------------------------------------------------

 

(b)Enforcement.

(i)Arrowhead shall have the first right, but not the obligation, to bring an
appropriate suit or other action against any person or entity engaged in a
Product Infringement of the Arrowhead Platform Patents.  Arrowhead shall keep
Amgen regularly informed of the status and progress of such enforcement efforts,
shall reasonably consider Amgen’s comments on any such efforts, and shall seek
consent of Amgen in any important aspects of such enforcement, including
determination of litigation strategy and filing of material papers to the
competent court, which consent shall not be unreasonably withheld or
delayed.  In addition, Arrowhead shall provide Amgen with drafts of all material
papers to be filed with the court and shall in good faith incorporate all
reasonable comments thereto by Amgen before filing such papers.  Amgen shall
provide to Arrowhead reasonable assistance in such enforcement pursuant to this
subsection (b)(i), at Arrowhead’s request and expense, including joining such
action as a party plaintiff if required by applicable Laws to pursue such
action.

(ii)If Arrowhead elects not to commence a suit to enforce the applicable
Arrowhead Platform Patents or settle or otherwise secure the abatement of such
Product Infringement, then Amgen shall have the right, but not the obligation,
to commence a suit or take action to enforce such Arrowhead Platform Patents
against such Product Infringement in any and all fields in the Territory at its
own cost and expense.  In such event, promptly after Arrowhead’s notice to Amgen
that it does not elect to enforce such Arrowhead Platform Patents, the Parties
shall meet to discuss in good faith the strategy for enforcing such Arrowhead
Platform Patents.  Amgen acknowledges and agrees that the Arrowhead Platform
Patents may be licensed to Third Parties who have rights with respect to the
enforcement of such Patents, and that Amgen’s rights to conduct any enforcement
activities are subject to such rights.  In any event, Arrowhead shall have the
right to consult with such Third Party licensees prior to making any decisions
with respect to enforcement activities under this Section 9.4(b)(ii).  In
addition, Amgen shall provide Arrowhead with drafts of all material papers to be
filed with the court and shall incorporate all reasonable comments thereto by
Arrowhead before filing such papers.  Arrowhead shall be entitled to separate
representation in such matter by counsel of its own choice and at its own
expense.

(iii)Amgen shall have the first right, but not the obligation, to bring and
control an appropriate suit or other action against any person or entity engaged
in a Product Infringement of the Arrowhead Product Patents or Joint Patents, in
its own name and entirely under its own direction and control, subject to the
following.  Amgen shall keep Arrowhead regularly informed of the status and
progress of such enforcement efforts.  Amgen shall consult with Arrowhead and
take any Arrowhead comments into good faith consideration with respect to the
infringement, claim construction, or defense of the validity or enforceability
of any claim in any Arrowhead Product Patent or Joint Patent.  In addition,
Amgen shall provide Arrowhead with drafts of all material papers to be filed
with the court and shall incorporate all reasonable comments thereto by
Arrowhead before filing such papers.  Arrowhead shall provide to Amgen
reasonable assistance in such enforcement pursuant to this Section 9.4(b)(iii),
at Amgen’s request and expense, including joining such action as a party
plaintiff if requested by Amgen or required by applicable Laws to pursue such
action.  Arrowhead shall be entitled to separate representation in such matter
by counsel of its own choice and at its own expense.

25.

. Confidential

--------------------------------------------------------------------------------

 

(iv)If Amgen elects not to settle, or bring any action or proceeding as
described in Section 9.4(b)(iii), then it will notify Arrowhead thereof and
Arrowhead may bring such suit or other action against any person or entity
engaged in a Product Infringement of the Arrowhead Product Patents or Joint
Patents, in its own name and entirely under its own direction and control,
subject to the following.  Arrowhead shall consult with Amgen and take any Amgen
comments into good faith consideration with respect to the infringement, claim
construction, or defense of the validity or enforceability of any claim in any
Arrowhead Product Patent or Joint Patent.  Amgen shall provide to Arrowhead
reasonable assistance in such enforcement pursuant to this Section 9.4(b)(iv),
at Arrowhead’s request and expense, including joining such action as a party
plaintiff if requested by Arrowhead or required by applicable Laws to pursue
such action.  Amgen shall have the right to participate and be represented in
any such suit by its own counsel at its own expense with respect to a Product
Infringement.  No settlement of any such action or proceeding which restricts
the scope, or adversely affects the enforceability, of any Arrowhead Product
Patent or Joint Patent, or imposes on Amgen any restrictions, obligations or
other liabilities, shall be entered into by Arrowhead without the prior written
consent of Amgen, which consent shall not be unreasonably withheld, conditioned,
or delayed.  Arrowhead shall not knowingly take any action during such
litigation of any Arrowhead Product Patent or Joint Patent that would materially
and adversely affect them, without Amgen’s prior written consent, which shall
not be unreasonably withheld, delayed, or conditioned.  Notwithstanding the
foregoing, Arrowhead will not have the right to enforce or settle any such
action or proceeding if Amgen has a good faith belief that enforcement of such
Arrowhead Product Patent or Joint Patent in such circumstances could
unreasonably jeopardize the rights licensed to Amgen under such Patent.

(v)Notwithstanding Section 9.4(b)(ii) or (iv), if a Third Party submits an
application to the appropriate Regulatory Authority for approval to sell a drug
product, and supports the application with any safety, efficacy, or other data
that either Party has generated in Developing a Licensed Compound or Licensed
Product, then the following will apply:

(1)if a Party receives from the Third Party a notice alleging that the Third
Party’s manufacture, use, or sale of the drug product does not infringe an
Arrowhead Patent, or that such Patent is invalid or unenforceable (such as a
certification under 21 U.S.C. §§ 355(b)(2)(A)(iv) or 355(j)(2)(A)(vii)(IV), 21
C.F.R. §§ 314.94 or 314.95, 42 U.S.C. § 262(l), or under any other law anywhere
in the world that by its effect permits a Third Party to support its application
for approval with any safety, efficacy, or other data generated in Developing a
Licensed Compound or Licensed Product), then the Party receiving the notice will
provide it to the other Party via facsimile and overnight courier as soon as
practicable and at least within five (5) days after receiving the notice.

(2)Arrowhead will have the first right, but not the obligation, to institute and
control (where Arrowhead is a plaintiff) or defend and control (where Arrowhead
is a defendant) an action before any government or private tribunal against the
Third Party concerning the infringement, validity, and enforceability of any
Arrowhead Platform Patent and to settle any claims in connection with such
Patents.  Amgen will have the first right, but not the obligation, to institute
and control (where Amgen is a plaintiff) or defend and control (where Amgen is a
defendant) an action before any government or private tribunal against the Third
Party concerning the infringement, validity, and enforceability of any Arrowhead
Product Patent and to settle any claims in connection with such Patents.  If the
applicable Party decides not to institute

26.

. Confidential

--------------------------------------------------------------------------------

 

(or defend, as applicable) such action, such Party will give notice to the other
Party of its decision within twenty (20) days of the deadline for initiating the
action (or, if such Party is defending the action, within twenty (20) days of
any deadline required to maintain the action), upon receipt of which the other
Party may institute (or defend, as applicable) and control such action.  Each
Party will cooperate fully with the other Party in such actions and will provide
reasonable assistance (including making available to such other Party documents
possessed by such Party that are reasonably required by such other Party and
making available personnel for interviews and testimony) in any actions
undertaken in accordance with this Section 9.4(b)(v).  At the controlling
Party’s request, the other Party agrees to join any such action, or, in the case
of Arrowhead, to use reasonable efforts to cause any Third Party licensor under
any license agreement between Arrowhead and such Third Party pursuant to which
Arrowhead has obtained rights to any Arrowhead Licensed Technology, including
the agreements set forth on Exhibit E, to join any such action, for the purpose
of establishing standing.  Each Party will have the right to approve any
settlement under Section 9.4(b)(v) that would adversely affect the Arrowhead
Patents or result in any liability, restriction, obligation or admission on
behalf of such Party, such approval not to be unreasonably withheld,
conditioned, or delayed.  Any recovery, by settlement or otherwise, realized as
a result of such litigation will be allocated in accordance with Section 9.4(d).

(c)Settlement.  Neither Party shall settle any claim, suit or action that it
brought under Section 9.4(b) without the prior written consent of the other
Party, not to be unreasonably withheld, delayed, or conditioned.  Nothing in
this Article 9 shall require such other Party to consent to any settlement that
is reasonably anticipated by such other Party to have a material and adverse
impact upon any Arrowhead Patents or Joint Patents.

(d)Expenses and Recoveries.  The enforcing Party bringing a claim, suit or
action under Section 9.4(b) shall be solely responsible for any expenses
incurred by such Party as a result of such claim, suit or action.  If such Party
recovers monetary damages in such claim, suit or action, such recovery shall
first be allocated to the reimbursement of any expenses incurred by the Parties
in such litigation (including, for this purpose, a reasonable allocation of
expenses of internal counsel).  If such recovery is insufficient to cover all
such costs and expenses of both Parties, it shall be shared in proportion to the
total of such costs and expenses incurred by each Party.  If after such
reimbursement any funds remain from such damages or other sums recovered, if
Amgen brought such suit, such remaining funds shall [***].

(e)Infringement Other Than a Product Infringement.  For any and all infringement
of any Arrowhead Patents or Joint Patents other than a Product Infringement, as
between the Parties, (i) Arrowhead shall have the sole and exclusive right to
bring an appropriate suit or other action against any person or entity engaged
in such other infringement of an Arrowhead Patent, in its sole discretion, and
shall bear all related expenses and retain all related recoveries, and (ii) each
Party shall have the right to bring an appropriate suit or other action against
any person or entity engaged in such other infringement of a Joint Patent, in
its sole discretion, and shall bear all related expenses and retain all related
recoveries, and the other Party shall provide reasonable assistance in such
enforcement action, including joining such action as a party plaintiff if
required by applicable Laws to pursue such action, at the request and expense of
the Party bringing the suit or action.  

27.

. Confidential

--------------------------------------------------------------------------------

 

9.5Patents Licensed From Third Parties.  Each Party’s rights under this Article
9 with respect to the prosecution, maintenance and enforcement of any Arrowhead
Patent that is licensed by Arrowhead from a Third Party shall be subject to the
rights of such Third Party to prosecute, maintain and enforce such Patent.

9.6Infringement of Third Party Rights in the Territory.  If any Licensed
Compound or Licensed Product used or sold by Amgen, its Affiliates or
sublicensees becomes the subject of a Third Party’s claim or assertion of
infringement of a Patent granted by a jurisdiction within the Territory, Amgen
shall promptly notify Arrowhead and the Parties shall agree on and enter into a
“common interest agreement” wherein the Parties agree to their shared, mutual
interest in the outcome of such potential dispute, and thereafter, the Parties
shall promptly meet to consider the claim or assertion and the appropriate
course of action.  Amgen shall be solely responsible for the defense of any such
infringement claims, provided that Amgen shall provide to Arrowhead the ability
to join such action, at Arrowhead’s request and expense, to pursue such action
in which a patent asserted by a Third Party under this Section 9.6, claims (a)
the composition of matter or use, sale, offer for sale, or importation in any
and all fields of any Licensed Compound or Licensed Product or (b) the
manufacture of any such Licensed Compound or Licensed Product using the process
employed by Arrowhead as of the Effective Date (any such patent, “Subject
Patent”).  To the extent directly related to the Subject Patent, Amgen shall
keep Arrowhead regularly informed of the status and progress of any action to
the extent involving a Subject Patent, shall reasonably consider Arrowhead’s
comments on any such action with respect to such Subject Patent, including
determination of litigation strategy and filing of material papers to the
competent court.  In addition, Amgen shall provide Arrowhead with drafts of all
material papers to be filed with the court to the extent directly related to the
Subject Patent and shall in good faith incorporate all reasonable comments
thereto by Arrowhead before filing such papers.

9.7Parties’ Patent Rights.  If any Arrowhead Patent or Joint Patent becomes the
subject of any proceeding commenced by a Third Party within the Territory in
connection with an opposition, reexamination request, action for declaratory
judgment, nullity action, interference, inter partes review, or other attack
upon the validity, title or enforceability thereof (except insofar as such
action is a counterclaim to or defense of, or accompanies a defense of, an
action for infringement against a Third Party under Section 9.4, in which case
the provisions of Section 9.4 shall govern), then Arrowhead shall control such
defense with respect to the Arrowhead Platform Patents and Amgen shall control
such defense with respect to the Arrowhead Product Patents and Joint
Patents.  The defending Party shall be responsible for all costs and expenses
incurred by such Party under this Section 9.7.  The defending Party shall
provide to the other Party copies of any papers relating to any such opposition,
reexamination request, action for declaratory judgment, nullity action,
interference or other attack upon any Arrowhead Platform Patents, Arrowhead
Product Patents or Joint Patents, as applicable, reasonably in advance of their
being filed or promptly upon their being received, including draft filings
reasonably in advance of their being filed so that the other Party can comment
and provide input with respect to such draft filings.  The defending Party
agrees to discuss and consider in good faith any changes reasonably requested by
the other Party to such papers, including draft filings, promptly upon their
being received, toward the objective of optimizing overall patent protection for
Licensed Compounds or the Licensed Product.  The defending Party shall permit
the other Party to participate in the proceeding for an Arrowhead Platform
Patent, Arrowhead Product Patent or Joint Patent, as applicable, to the extent
permissible under applicable Laws, and to be represented by its own counsel in
such proceeding,

28.

. Confidential

--------------------------------------------------------------------------------

 

at such other Party’s expense.  If the defending Party decides that it does not
wish to defend against such action, then the other Party shall have a backup
right to assume defense of such Third Party action at its own expense.  Any
awards or amounts received in defending any such Third Party action shall be
allocated between the Parties as provided in Section 9.4(d).

9.8Patent Term Extension.  In the event Amgen desires to seek a patent term
extension (including any pediatric exclusivity extensions as may be available)
or supplemental protection certificate or their equivalents in any country for
any Arrowhead Product Patent or Joint Patent, then the Parties shall meet and
discuss such request in good faith, provided that Amgen shall have the final
decision-making authority with respect thereto. In the event Amgen desires to
seek any of the foregoing extensions for any Arrowhead Platform Patent, then the
Parties shall meet and discuss such request in good faith and Arrowhead will not
unreasonably withhold consent to such extension, provided that it shall not be
unreasonable for Arrowhead to withhold its consent if such extension would
materially adversely affect such Arrowhead Platform Patent or Arrowhead’s or its
licensee’s development or commercialization of compounds covered by such
Arrowhead Platform Patent.

9.9Regulatory Data Protection.  To the extent required by or permitted by Law,
Amgen will, at its sole discretion, decide whether to list with the applicable
Regulatory Authorities during the Term any applicable Arrowhead Product Patents
claiming any Licensed Compound or Licensed Product that Amgen intends to, or has
begun to, Commercialize, and that has become the subject of a Regulatory
Approval Application submitted to FDA.  In the event Amgen desires to include in
such listing any Arrowhead Platform Patent, then the Parties shall meet and
discuss such request in good faith and Arrowhead will not unreasonably withhold
consent to such listing, provided that it shall not be unreasonable for
Arrowhead to withhold its consent if such extension would materially adversely
affect such Arrowhead Platform Patent.  Such listings may include all so called
“Orange Book” listings required under the Hatch-Waxman Act or listing of Patents
as provided in the patent dispute resolution procedures of the Biologics Price
Competition and Innovation Act of 2009 or under 42 U.S.C. § 262(l) or similar
provisions in the Territory during the Term.  Prior to such decision on
listings, the Parties will meet to evaluate and identify all applicable Patents
to be listed and Amgen shall reasonably incorporate and address suggestions
provided by Arrowhead as to the listing or non-listing of any applicable
Patents.

Article 10
REPRESENTATIONS AND WARRANTIES; COVENANTS; DISCLAIMERS

10.1Mutual Representations and Warranties.  Each Party hereby represents and
warrants to the other Party as follows:

(a)as of the Effective Date, it is a corporation duly organized, validly
existing, and in good standing under the Laws of the jurisdiction in which it is
incorporated; and

(b)as of the Effective Date, (i) it has the corporate power and authority and
the legal right to enter into this Agreement and perform its obligations
hereunder; (ii) it has taken all necessary corporate action on its part required
to authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder; and (iii) this Agreement has been

29.

. Confidential

--------------------------------------------------------------------------------

 

duly executed and delivered on behalf of such Party, and constitutes a legal,
valid, and binding obligation of such Party that is enforceable against it in
accordance with its terms.

10.2Additional Representations and Warranties of Arrowhead.  Arrowhead
represents and warrants to Amgen, as of the Effective Date, as follows:

(a)Arrowhead has (i) the right under the Arrowhead Licensed Technology to grant
the licenses to Amgen as purported to be granted pursuant to this Agreement,
(ii) sufficient legal or beneficial title in the Arrowhead Licensed Technology
to grant the licenses to Amgen as purported to be granted pursuant to this
Agreement, and (iii) not granted any right or license to any Third Party under
the Arrowhead Licensed Technology that would conflict or interfere with any of
the rights and licenses granted to Amgen hereunder;

(b)Arrowhead owns all right, title, and interest in the Arrowhead Patents
(including those set forth on Exhibit C) except for the Arrowhead Patents set
forth on Exhibit D, which Patent rights Arrowhead has licensed from Third
Parties pursuant to the corresponding agreements set forth on Exhibit E and such
licensed rights are sufficient to grant the rights purported to be granted to
Amgen under this Agreement;

(c)no lien, encumbrance, or security interest (including in connection with any
indebtedness) exists in the Arrowhead Patents in favor of any creditor;

(d)(i) all existing agreements between Arrowhead and any Third Party under which
Arrowhead receives a license under any intellectual property rights relating to
the Arrowhead Licensed Technology are listed in Exhibit E, (ii) such agreements
were made available to Amgen by Arrowhead, and were true, accurate and complete
copies of such agreements, and have not been modified, supplemented or amended
since the date they were made available to Amgen; (iii) each of such agreements
is in full force and effect; and (iv) Arrowhead is not in material breach of any
such agreements, and, to its Knowledge, no other party to any such agreements is
in material breach thereof, in each respect in, any manner that would give such
other party the right to terminate such agreements;

(e)no written communications have been received by Arrowhead from any Third
Parties that allege, and there is no pending or threatened litigation as of the
Effective Date that alleges, either (x) that any Arrowhead Patent in existence
as of the Effective Date is, or for any patent application included in the
Arrowhead Patents in existence as of the Effective Date, if issued, would be,
invalid or unenforceable or (y) the use of Arrowhead Licensed Technology or the
manufacture, use, sale, offer for sale or importation of the Licensed Compounds,
Licensed Products or products made using Arrowhead Licensed Technology infringes
or misappropriates or would infringe or misappropriate any right of any Third
Party, and, to the Knowledge of Arrowhead, no Third Party (i) is infringing any
Arrowhead Patents in existence as of the Effective Date or has misappropriated
any Arrowhead Know-How in the Arrowhead Licensed Technology or (ii) has
challenged the ownership, scope, duration, validity, enforceability, priority or
right to use any Arrowhead Patents in existence as of the Effective Date
(including, by way of example, through the institution of or written threat of
institution of interference, reexamination, protest, opposition, derivation,
nullity or similar invalidity proceeding before the U.S. Patent and

30.

. Confidential

--------------------------------------------------------------------------------

 

Trademark Office or any analogous foreign entity) or any Arrowhead Know-How in
existence as of the Effective Date;

(f)each of the issued Patents, and any currently pending Patent application or
Patent application from which any such Patent has issued, in each case within
the Arrowhead Patents in existence as of the Effective Date, (i) has been
prosecuted in compliance with all applicable rules, policies, and procedures of
the U.S. Patent and Trademark Office in all material respects, and (ii) is
subsisting;

(g)Arrowhead has disclosed to Amgen all Third Party issued Patents identified as
relevant by counsel to Arrowhead in any freedom to operate or patentability
searches or opinions relating to the Arrowhead Licensed Technology in existence
as of the Effective Date in the Territory;

(h)all of Arrowhead’s and its Affiliates’ employees and officers involved in
development of the Licensed Technology have been obligated to assign to
Arrowhead or such Affiliate, as the case may be, all inventions claimed in the
Patents in such Arrowhead Licensed Technology and to maintain as confidential
the Confidential Information of Arrowhead or such Affiliate, as the case may be;

(i)all inventors of any inventions included within the Arrowhead Patents owned
by Arrowhead have assigned their entire right, title, and interest in and to
such inventions and the corresponding Patents to Arrowhead and have been listed
in such Patents as inventors;

(j)neither the execution and delivery of this Agreement nor the performance
hereof by Arrowhead requires Arrowhead to obtain any permits, authorizations or
consents from any Governmental Authority or from any other person, firm or
corporation, and such execution, delivery and performance will not result in the
breach of or give rise to any right of termination, rescission, renegotiation or
acceleration under, or trigger any other rights under, any agreement or contract
to which Arrowhead is a party or to which it may be subject that relates to the
Arrowhead Licensed Technology;

(k)there are no pending actions, claims, investigations, suits or proceedings
against Arrowhead or its Affiliates, at law or in equity, or before or by any
Governmental Authority, and neither Arrowhead nor any Affiliate has received any
written notice regarding any pending or threatened actions, claims,
investigations, suits or proceedings against Arrowhead or such Affiliate, at law
or in equity, or before or by any Governmental Authority, in either case with
respect to the Arrowhead Licensed Technology;

(l)Arrowhead Licensed Technology has not been created or developed using
government funding that grants rights to step-in, seize, restrict or otherwise
compromise the ability of Arrowhead to use such technology or to grant to Amgen
the rights purported to be granted hereunder; and

(m)Arrowhead has provided to Amgen all material preclinical data related to
ARC-2713, ARC-3460, and Arrowhead’s program against the Collaboration Target.

10.3Mutual Covenants.

31.

. Confidential

--------------------------------------------------------------------------------

 

(a)No Debarment.  In the course of the Development of Licensed Compounds and
Licensed Products, each Party shall not knowingly use any employee or consultant
who has ever been debarred or is the subject of debarment or convicted of a
crime for which an entity or person could be debarred (including by the FDA
under 21 U.S.C. § 335a (or subject to a similar sanction of any other
Governmental Authority)).  Each Party shall notify the other Party promptly upon
becoming aware that any of its employees or consultants has been debarred or is
the subject of debarment proceedings by any Regulatory Authority.

(b)Compliance.  Each Party and its Affiliates shall comply in all material
respects with all applicable Laws in the Development, Manufacture, and
Commercialization of Licensed Compounds and Licensed Products performed under
this Agreement, including the statutes, regulations and written directives of
the FDA, the EMA and any Regulatory Authority having jurisdiction in the
Territory, the FD&C Act, the Prescription Drug Marketing Act, the Federal Health
Care Programs Anti-Kickback Law, 42 U.S.C. § 1320a-7b(b), the statutes,
regulations and written directives of Medicare, Medicaid and all other health
care programs, as defined in 42 U.S.C. § 1320a-7b(f), and the Foreign Corrupt
Practices Act of 1977, each as may be amended from time to time.

10.4Additional Covenants.

(a)Arrowhead represents and warrants to and covenants with Amgen that all of
Arrowhead’s employees and officers involved in research and development of the
Arrowhead Licensed Technology, Licensed Compounds, or Licensed Products shall be
obligated to assign to Arrowhead all inventions relating to such Arrowhead
Licensed Technology, Licensed Compounds, or Licensed Products and to maintain as
confidential the Confidential Information of Arrowhead;

(b)Amgen represents and warrants to and covenants with Arrowhead that all of
Amgen’s employees and officers involved in Development of the Licensed Compounds
or the Licensed Product shall be obligated to assign to Amgen all inventions
relating to such Licensed Compounds or the Licensed Product and to maintain as
confidential the Confidential Information of Amgen;

(c)Arrowhead represents and warrants to and covenants with Amgen that Arrowhead
shall not sell, assign, or otherwise transfer to any person (other than any
Affiliate of Arrowhead) any Arrowhead Patents (or agree to do any of the
foregoing) in any manner that would be inconsistent with the rights and licenses
granted to Amgen under this Agreement, except to the extent permitted by, and in
compliance with, Section 15.6; and

(d)Arrowhead represents and warrants to and covenants with Amgen that Arrowhead
shall not grant to any Third Party any right or license under the Arrowhead
Licensed Technology that is within the scope of licenses granted to Amgen under
Section 3.1.

10.5Disclaimer.  Amgen understands that the Licensed Compounds and Licensed
Products will be the subject of research and development and that Arrowhead
cannot assure the safety or usefulness of any Licensed Compound or Licensed
Product.  In addition, Arrowhead makes no warranties except as set forth in this
Article 11 concerning the Arrowhead Licensed

32.

. Confidential

--------------------------------------------------------------------------------

 

Technology.  EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, NO REPRESENTATIONS OR
WARRANTIES WHATSOEVER, WHETHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR
NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS, ARE MADE OR
GIVEN BY OR ON BEHALF OF A PARTY, AND ALL REPRESENTATIONS AND WARRANTIES,
WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE, ARE HEREBY EXPRESSLY
EXCLUDED.  Without limiting the generality of the foregoing, (i) neither Party
represents or warrants as to the success of any study or test conducted by such
Party pursuant to this Agreement or the safety or usefulness for any purpose of
the technology, right or materials it provides hereunder, or that either Party
will be successful in obtaining any patents rights, or that any patents will
issue based on a pending application; and (ii) each Party specifically disclaims
any guarantee that the Licensed Compounds or Licensed Products will be
successful, in whole or in part

10.6Knowledge Standard.  “Knowledge” means, as applied to a Party in this
Article 10, the actual knowledge, as of the Effective Date, of a Party’s
executive officers or personnel with primary responsibility for the applicable
subject matter exercising reasonably diligent inquiry.

Article 11
INDEMNIFICATION

11.1Indemnification by Arrowhead.  Arrowhead shall defend, indemnify, and hold
Amgen and its Affiliates and their respective officers, directors, employees,
and agents (the “Amgen Indemnitees”) harmless from and against any and all Third
Party claims, suits, proceedings, damages, expenses (including court costs and
reasonable attorneys’ fees and expenses) and recoveries (collectively, “Claims”)
to the extent that such Claims arise out of, are based on, or result from (a)
the breach of any of Arrowhead’s obligations under this Agreement, including
Arrowhead’s representations, warranties, and covenants set forth herein, (b) the
performance by or on behalf of Arrowhead or its Affiliates or licensees of
Arrowhead’s obligations under this Agreement or the development, manufacture, or
commercialization by Arrowhead, its Affiliates or licensees (other than Amgen,
its Affiliates or Sublicensees) of products containing RNAi Molecules solely to
the extent such Claim is based on the use of the Arrowhead Licensed Technology
(excluding in all cases Claims covered by the scope of 11.2) by Arrowhead, its
Affiliates or licensees (other than Amgen, its Affiliates or Sublicensees) in
connection with such development, manufacture or commercialization by such
parties of such products, or (c) the willful misconduct or negligent acts of
Arrowhead or its Affiliates in performing under this Agreement.  The foregoing
indemnity obligation shall not apply to the extent that (i) the Amgen
Indemnitees fail to comply with the indemnification procedures set forth in
Section 11.3 and Arrowhead’s defense of the relevant Claims is actually
prejudiced by such failure, or (ii) any Claim arises from, is based on, or
results from any activity set forth in Section 11.2(b) or 11.2(c) for which
Amgen is obligated to indemnify the Arrowhead Indemnitees under Section 11.2.

11.2Indemnification by Amgen.  Amgen shall defend, indemnify, and hold Arrowhead
and its Affiliates and their respective officers, directors, employees, and
agents (the “Arrowhead Indemnitees”) harmless from and against any and all
Claims to the extent that such Claims arise out of, are based on, or result from
(a) the Development, Manufacture or Commercialization of Licensed Compounds or
Licensed Products by or on behalf of Amgen or its Affiliates or

33.

. Confidential

--------------------------------------------------------------------------------

 

Sublicensees, including Claims based upon product liability and patent
infringement, (b) the breach of any of Amgen’s obligations under this Agreement,
including Amgen’s representations, warranties, and covenants set forth herein,
or (c) the willful misconduct or negligent acts of Amgen or its Affiliates in
performing under this Agreement.  The foregoing indemnity obligation shall not
apply to the extent that (i) the Arrowhead Indemnitees fail to comply with the
indemnification procedures set forth in Section 11.3 and Amgen’s defense of the
relevant Claims is actually prejudiced by such failure, or (ii) any Claim arises
from, is based on, or results from any activity set forth in Section 11.1(b) or
11.1(c) for which Arrowhead is obligated to indemnify the Amgen Indemnitees
under Section 11.1.

11.3Indemnification Procedures.  The Party claiming indemnity under this Article
11 (the “Indemnified Party”) shall give written notice to the Party from whom
indemnity is being sought (the “Indemnifying Party”) promptly after learning of
such Claim.  The Indemnified Party shall provide the Indemnifying Party with
reasonable assistance, at the Indemnifying Party’s expense, in connection with
the defense of the Claim for which indemnity is being sought and, if the
Indemnifying Party has failed to assume defense of such Claim and the
Indemnified Party has assumed and is conducting the defense of the Claim, the
Indemnifying Party shall provide the Indemnified Party with reasonable
assistance, at the Indemnifying Party’s expense, in connection with the defense
of the Claim for which the indemnity is being sought.  The Indemnified Party may
participate in and monitor such defense with counsel of its own choosing at its
sole expense; provided, however, the Indemnifying Party shall have the right to
assume and conduct the defense of the Claim with counsel of its choice.  The
Indemnifying Party shall not settle any Claim without the prior written consent
of the Indemnified Party, not to be unreasonably withheld, conditioned or
delayed.  For clarity, the Indemnified Party may freely withhold its consent to
a settlement of a claim with respect to Claims if (i) such settlement does not
include a complete release from liability of the Indemnified Party or if such
settlement would involve undertaking an obligation (including the payment of
money by an Indemnified Party), (ii) would bind or impair the Indemnified Party
or (iii) includes any admission of wrongdoing or that any intellectual property
or proprietary right of the Indemnified Party or this Agreement is invalid,
narrowed in scope or unenforceable.  So long as the Indemnifying Party is
actively defending the Claim in good faith, the Indemnified Party shall not
settle or compromise any such Claim without the prior written consent of the
Indemnifying Party.  If the Indemnifying Party does not assume and conduct the
defense of the Claim as provided above, (a) the Indemnified Party may defend
against, consent to the entry of any judgment, or enter into any settlement with
respect to such Claim in any manner the Indemnified Party may deem reasonably
appropriate (and the Indemnified Party need not consult with, or obtain any
consent from, the Indemnifying Party in connection therewith), and (b) the
Indemnifying Party shall remain responsible to indemnify the Indemnified Party
as provided in this Article 12.  

11.4Limitation of Liability.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM
OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 11.4 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 11.1 OR 11.2 WITH RESPECT TO
THIRD PARTY CLAIMS, OR DAMAGES AVAILABLE FOR A PARTY’S BREACH OF

34.

. Confidential

--------------------------------------------------------------------------------

 

CONFIDENTIALITY OBLIGATIONS IN ARTICLE 12 OR ITS OBLIGATIONS IN SECTION  2.1.

11.5Insurance.  Each Party shall procure and maintain insurance (or self-insure
sufficiently to provide materially the same level and type of protection)
adequate to cover its obligations hereunder during the Term and consistent with
normal business practices of companies similarly situated.  It is understood
that such insurance shall not be construed to create a limit of either Party’s
liability with respect to its indemnification obligations under this Article
11.  Each Party shall provide the other Party with written evidence of such
insurance upon request.  

Article 12
CONFIDENTIALITY

12.1Confidentiality.  Each Party agrees that, during the Term and for a period
of [***] years thereafter, it shall keep confidential and shall not publish or
otherwise disclose and shall not use for any purpose other than as provided for
in this Agreement (which includes the exercise of any rights or the performance
of any obligations hereunder) any Confidential Information furnished to it by
the other Party pursuant to this Agreement, except to the extent expressly
authorized by this Agreement or otherwise agreed in writing by the
Parties.  Each Party will use at least the same standard of care as it uses to
protect proprietary or confidential information of its own (but no less than
reasonable care) to ensure that its employees, agents, consultants, contractors
and other representatives do not disclose or make any unauthorized use of the
Confidential Information of the other Party.  Each Party will promptly notify
the other upon discovery of any unauthorized use or disclosure of the
Confidential Information of the other Party.  The foregoing confidentiality and
non-use obligations shall not apply to any portion of the other Party’s
Confidential Information that:

(a)was already known to the receiving Party or any of its Affiliates, other than
by previous disclosure of the disclosing Party or any of its Affiliates, at the
time of disclosure by the other Party;

(b)was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

(c)becomes generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(d)was disclosed to the receiving Party or any of its Affiliates on a
non-confidential basis by a Third Party who is not known by the Receiving Party
after due inquiry to be subject to an obligation of confidentiality to the other
Party; or

(e)was independently discovered or developed by the employees, subcontractors,
consultants or agents of the receiving Party or any of its Affiliates without
use of the other Party’s Confidential Information, as evidenced by a
contemporaneous writing.

35.

. Confidential

--------------------------------------------------------------------------------

 

12.2Authorized Disclosure.  Notwithstanding the obligations set forth in Section
12.1, a Party may disclose the other Party’s Confidential Information and the
terms of this Agreement to the extent:

(a)such disclosure is reasonably necessary (i) to comply with the requirements
of Regulatory Authorities with respect to obtaining and maintaining Regulatory
Approval of a Licensed Product; or (ii) for prosecuting or defending litigation
as contemplated by this Agreement;

(b)such disclosure is reasonably necessary to its employees, agents,
consultants, contractors, licensees or sublicensees on a need-to-know basis for
the sole purpose of performing its obligations or exercising its rights under
this Agreement; provided that in each case, the disclosees are bound by written
obligations of confidentiality and non-use consistent with those contained in
this Agreement;

(c)such disclosure is reasonably necessary to any bona fide potential or actual
investor, acquirer, merger partner, licensee, sublicensee, or other financial or
commercial partner for the sole purpose of evaluating an actual or potential
investment, acquisition or other business relationship; provided that in
connection with such disclosure, such Party shall inform each disclosee of the
confidential nature of such Confidential Information and, in each case, the
disclosees are bound by written obligations of confidentiality and non-use
consistent with those contained in this Agreement; and provided further, that no
financial terms shall be disclosed to any such potential investor, acquirer or
partner if it has a competing product to any Licensed Compound or Licensed
Product; or

(d)such disclosure is reasonably necessary to comply with applicable Laws,
including regulations promulgated by applicable security exchanges, court order,
administrative subpoena or order.

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to Section
12.2(a) or 12.2(d), such Party shall promptly notify the other Party of such
required disclosure and shall use reasonable efforts to obtain, or to assist the
other Party in obtaining, a protective order preventing or limiting the required
disclosure.  Any information disclosed pursuant to Section 12.2(a) through
Section 12.2(d) shall still be deemed Confidential Information and subject to
the restrictions set forth in this Agreement, including the foregoing provisions
of Article 12.

12.3Technical Publication.  During the Term, neither Party may publish peer
reviewed manuscripts, or give other forms of public disclosure such as abstracts
and presentations, of results of studies carried out under this Agreement,
without the opportunity for prior review by the other Party, and subject to this
Section 12.3, below, except to the extent required by applicable Laws; provided,
however, that Amgen will have the sole right (without Arrowhead’s consent) to
publish and make scientific presentations with respect to Licensed Compounds or
Licensed Products or make other public disclosures regarding any such Licensed
Compounds or Licensed Products, and Arrowhead will not do so without Amgen’s
prior written consent, except as required by applicable Law.  No publication
shall include the other Party’s Confidential Information without the prior
written consent of such other Party.  A Party seeking publication shall provide
the other Party the

36.

. Confidential

--------------------------------------------------------------------------------

 

opportunity to review and comment on any proposed publication (or where a copy
of such publication or presentation is not available at such time, a draft or
outline of such publication or description of such presentation) that relates to
an RNAi Molecule directed to the Collaboration Target or any Licensed Compound
or Licensed Product, at least [***] days prior to its intended submission for
publication.  The other Party shall provide the Party seeking publication with
its comments in writing, if any, as promptly as practicable after receipt of
such proposed publication.  The Party seeking publication shall consider in good
faith any comments thereto provided by the other Party and shall comply with the
other Party’s request to remove any and all of such other Party’s Confidential
Information from the proposed publication.  In addition, the Party seeking
publication shall delay the submission for a period up to [***] days in the
event that the other Party can demonstrate reasonable need for such delay,
including the preparation and filing of a patent application (or, in the case
that a Party has a compelling business justification, for a longer period
reasonably selected by that Party).  Each Party agrees to acknowledge the
contributions of the other Party and its employees in all publications as
scientifically appropriate.

12.4Publicity; Terms of this Agreement.

(a)The Parties agree that the terms of this Agreement are the Confidential
Information of both Parties, subject to the special authorized disclosure
provisions set forth in this Section 13.4.

(b)Public announcement of the execution of this Agreement shall be made
substantially in the form of the press release attached hereto as Exhibit F, on
or promptly after the Effective Date.  On or promptly after the Closing Date the
Parties shall issue a public announcement limited to announcing information
contained in Exhibit F, clearance under the HSR Act and the fact that the
transactions contemplated by this Agreement have closed.

(c)After release of such press release, if either Party desires to make a public
announcement concerning the terms of this Agreement, such Party shall give
reasonable prior advance notice of the proposed text of such announcement to the
other Party for its prior review and approval (except as otherwise provided
herein).  A Party commenting on such a proposed press release shall provide its
comments, if any, within [***] after receiving the press release for
review.  Notwithstanding the foregoing, a Party shall have the right to make a
public announcement or press release announcing the achievement of each
Regulatory Approval development and regulatory milestone event set forth in
Section 8.2 (excluding, for clarity, the Initiation of Phase 3 Clinical Trial
milestones) as it is achieved either (i) with the consent of the other Party
(not to be unreasonably withheld); (ii) where required by applicable Laws or
regulations promulgated by an applicable security exchange; or (iii) as
permitted under Section 12.2.  Except as provided in this subsection (c) or
permitted under Section 12.2, no press release shall include the other Party’s
Confidential Information without the prior written consent of such other
Party.  In relation to the other Party’s review of such an announcement, such
other Party may make specific, reasonable comments on such proposed press
release within the prescribed time for commentary.  Neither Party shall be
required to seek the permission of the other Party to repeat any information
regarding the terms of this Agreement that has already been publicly disclosed
by such Party, or by the other Party, in accordance with this Section 12.4,
provided such information remains accurate as of such time.

37.

. Confidential

--------------------------------------------------------------------------------

 

(d)The Parties acknowledge that either or both Parties may be obligated to file
a copy of this Agreement and summaries of the terms hereof with the U.S.
Securities and Exchange Commission or other Governmental Authority as reasonably
required to comply with applicable Laws or the rules of a nationally-recognized
securities exchange.  Each Party shall be entitled to make such filings,
provided that it requests confidential treatment of the commercial terms,
sensitive technical terms and other terms of this Agreement that a Party
reasonably deems sensitive or competitive to the extent such confidential
treatment is reasonably available to such Party; provided that the foregoing
obligation to request confidential treatment shall not apply with respect to any
disclosure of this Agreement by either Party to the U.S. Internal Revenue
Service or similar Governmental Authority outside the U.S.  In the event of any
such filing, each Party will provide the other Party with a copy of this
Agreement and related filings marked to show provisions for which such Party
intends to seek confidential treatment and shall reasonably consider and
incorporate the other Party’s comments thereon to the extent consistent with the
legal requirements and the rules of any nationally recognized securities
exchange, with respect to the filing Party, governing disclosure of material
agreements and material information to be publicly filed.

12.5Equitable Relief.  Each Party acknowledges that its breach of this Article
12 may cause irreparable harm to the other Party, which cannot be reasonably or
adequately compensated in damages in an action at law.  By reasons thereof, each
Party agrees that the other Party shall be entitled, in addition to any other
remedies it may have under this Agreement or otherwise, to seek preliminary and
permanent injunctive and other equitable relief to prevent or curtail any actual
or threatened breach of the obligations relating to Confidential Information set
forth in this Article 12 by the other Party.

12.6Attorney-Client Privilege.  Neither Party is waiving, nor will be deemed to
have waived or diminished, any of its attorney work product protections,
attorney-client privileges or similar protections and privileges recognized
under the applicable law of any jurisdiction as a result of disclosing
information pursuant to this Agreement, or any of its Confidential Information
(including Confidential Information related to pending or threatened litigation)
to the receiving Party, regardless of whether the disclosing Party has asserted,
or is or may be entitled to assert, such privileges and protections.  The
Parties may become joint defendants in proceedings to which the information
covered by such protections and privileges relates and may determine that they
share a common legal interest in disclosure between them that is subject to such
privileges and protections, and in such event, may enter into a joint defense
agreement setting forth, among other things, the foregoing principles, but are
not obligated to do so.

Article 13
TERM AND TERMINATION

13.1Term.  This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to this Article 13, shall remain in effect
until last expiration of the Royalty Term for Licensed Products (the “Term”).

13.2Termination by Amgen.  Amgen may terminate this Agreement in its entirety at
any time and for any reason or for no reason upon delivery of (i) at least [***]
prior written notice to Arrowhead if no First Commercial Sale has occurred with
respect to a Licensed Product and (ii)

38.

. Confidential

--------------------------------------------------------------------------------

 

at least [***] prior written notice to Arrowhead if First Commercial Sale has
occurred with respect to a Licensed Product.  

13.3Termination for Breach.  Each Party (the “Non-Breaching Party”) shall have
the right, without prejudice to any other remedies available to it at law or in
equity, to terminate this Agreement in its entirety upon written notice to the
other Party if the other Party materially breaches its obligations under this
Agreement and, after receiving written notice identifying such material breach
in reasonable detail, fails to cure such material breach, or if such material
breach is not susceptible to cure within the Cure Period, fails to deliver to
the Non-Breaching Party a written plan that is reasonably calculated to resolve
such material breach, within ninety (90) days from the date of such notice (or
within thirty (30) days from the date of such notice in the event such material
breach is solely based on the breaching Party’s failure to pay any undisputed
amounts due hereunder) (the “Cure Period”).  If the Parties reasonably and in
good faith disagree as to whether there has been a material breach, the Party
that disputes that there has been a material breach may contest the allegation
in accordance with Article 14.  It is understood and acknowledged that, during
the pendency of such a Dispute, the Cure Period shall be extended by the period
of time of such pendency, all of the terms and conditions of this Agreement
shall remain in effect, and the Parties shall continue to perform all of their
respective obligations under this Agreement; provided that for any Dispute over
payment, such tolling of the Cure Period will only apply with respect to payment
of the disputed amounts and not with respect to any undisputed amounts.  Nothing
in this Section 13.3 shall limit a Party’s ability to seek remedies available
under this Agreement in law or equity.

13.4Termination for Patent Challenge.  Arrowhead may terminate this Agreement in
its entirety immediately upon written notice to Amgen if (i) Amgen or its
Affiliates (directly or indirectly) challenges the validity, enforceability or
scope of any Arrowhead Patent anywhere in the world or (ii) any Sublicensee
(directly or indirectly) challenges the validity, enforceability or scope of any
Arrowhead Patent anywhere in the world and (A) Amgen does not cause such
Sublicensee to withdraw such action or (B) Amgen does not initiate termination
of the sublicense agreement with such Sublicensee, in each case, within ten (10)
days of Amgen receiving from Arrowhead written notice of any such action being
taken by such Sublicensee.  Notwithstanding the foregoing, Arrowhead shall have
no such right to terminate this Agreement in the case of (I) Amgen’s or any of
its Affiliates’ good faith assertion that (x) any Invention claimed by a Patent
filed by or on behalf of Arrowhead as an Arrowhead Patent was an Invention of
Amgen or a Joint Invention or (y) any Invention claimed by a Joint Patent filed
by or on behalf of Arrowhead as a Joint Patent was an Invention of Amgen; (II)
Amgen’s or any of its Affiliates’ good faith assertion, in the context of
whether a payment of royalties is due to Arrowhead, that no Valid Claim within
the Arrowhead Patents licensed from Third Parties applies with respect to a
Licensed Product; (III) any claim made by Amgen or any of its Affiliates or
Sublicensees as a defense in any lawsuit or administrative proceeding brought by
Arrowhead; or (IV) any lawsuit, reexamination proceeding or opposition brought
by Amgen or any of its Affiliates or Sublicensees challenging the validity or
enforceability of any claim within an issued Arrowhead Patent that does not
claim the Arrowhead Licensed Technology that is licensed to Amgen under 3.1 to
exploit Licensed Compounds or Licensed Products.

39.

. Confidential

--------------------------------------------------------------------------------

 

13.5Consequences of Termination.  Upon any termination of this Agreement
pursuant to Section 13.2, 13.3, or 13.4, except as otherwise set forth in
Section 13.6 and 8.4(b), all licenses and rights granted by either Party under
this Agreement shall terminate.

13.6Survival.  Termination or expiration of this Agreement shall not affect any
liabilities of the Parties under this Agreement that have accrued prior to the
date of termination or expiration.  Notwithstanding anything to the contrary,
the following provisions shall survive any expiration or termination of this
Agreement: Article 1, Article 11, Article 12, (for the period set forth in
Section 12.1), and Article 15 (except Section 15.6(b) and (c)); and Sections ,
8.3, 8.4, 8.5, 8.7, 8.8 (each such listed section in Article 8 to the extent
applicable to payments for milestone events or sales of Licensed Products that
occurred prior to the effective date of such termination or expiration and
payable by Amgen under Article 8), 8.9, 9.1, 9.2, 10.5, 13.5 (as applicable),
13.6, and 13.7.

13.7No Limitation on Remedies.  Notwithstanding anything to the contrary in this
Agreement, termination or expiration of this Agreement shall not relieve the
Parties of any liability or obligation which accrued hereunder prior to the
effective date of such termination or expiration nor prejudice either Party’s
right to obtain performance of any obligation.  Subject to the terms and
conditions of this Agreement, each Party shall be free to seek (without
restriction as to the number of times it may seek) damages, costs and remedies
that may be available at Law or in equity and shall be entitled to offset the
amount of any damages and costs obtained in a final, non-appealable judgment (or
judgment from which no appeal was taken within the allowable time period) of
monetary damages or costs (as permitted by this Agreement) against the other
Party against any amounts otherwise due to such other Party under this
Agreement.

Article 14
INITIAL DISPUTE RESOLUTION

14.1Disputes.  The Parties recognize that controversies or claims arising out
of, relating to or in connection with any provision of this Agreement as to
certain matters may from time to time arise that relate to either Party’s rights
or obligations hereunder (collectively, “Disputes”).  It is the objective of the
Parties to establish procedures to facilitate the resolution of Disputes in an
expedient manner by mutual cooperation.  Accordingly, with respect to all
Disputes, including any alleged breach under this Agreement or any issue
relating to the interpretation or application of this Agreement, if the Parties
are unable to resolve such Dispute within [***] after such Dispute is first
identified by either Party in writing to the other, the Parties shall refer such
Dispute to the Executive Officers of the Parties for attempted resolution by
good faith negotiations prior to commencing litigation in accordance with
Section 15.1.

14.2Preliminary Injunctions.  Notwithstanding anything in this Agreement to the
contrary, a Party may, at any time, seek a temporary restraining order or a
preliminary injunction from any court of competent jurisdiction in order to
prevent immediate and irreparable injury, loss, or damage on a provisional
basis.

14.3Patent Disputes.  Notwithstanding anything in this Agreement to the
contrary, any and all issues regarding the validity and enforceability of any
patent in a country within the Territory shall be determined in a court or other
tribunal, as the case may be, of competent

40.

. Confidential

--------------------------------------------------------------------------------

 

jurisdiction under the applicable patent laws of such country, except as to any
issue that depends on the validity, scope or enforceability of any Joint
Inventions, which shall be determined in accordance with U.S. federal law.

Article 15
MISCELLANEOUS

15.1English Language; Governing Law; Jurisdiction.  This Agreement was prepared
in the English language, which language shall govern the interpretation of, and
any dispute regarding, the terms of this Agreement.  This Agreement and all
disputes arising out of or related to this Agreement or any breach hereof shall
be governed by and construed under the laws of the State of New York, U.S.,
without giving effect to any choice of law principles that would require the
application of the laws of a different jurisdiction.  Each of the Parties hereby
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the federal and state courts located in the State of New York for any matter
arising out of or relating to this Agreement and the transactions contemplated
hereby, and agrees not to commence any litigation relating thereto except in
such courts.  Each of the Parties hereby irrevocably and unconditionally waives
any objection to the laying of venue of any matter arising out of this Agreement
or the transactions contemplated hereby in the federal and state courts located
in the City and State of New York and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such matter brought in any such court has been brought in an inconvenient
forum.  The Parties agree that a final judgment in any such matter shall be
conclusive and may be enforced in other jurisdictions by suits on the judgment
or in any other manner provided by law.  

15.2Entire Agreement; Amendment.  This Agreement, including the Exhibits hereto,
and the Stock Purchase Agreement, set forth the complete, final and exclusive
agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties with respect
to the subject matter hereof and supersedes, as of the Effective Date, all prior
and contemporaneous agreements and understandings between the Parties with
respect to the subject matter hereof, including the Confidentiality
Agreement.  No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties unless reduced to writing and signed
by an authorized officer of each Party.

15.3Force Majeure.  Both Parties shall be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party.  Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition.  For purposes of this
Agreement, force majeure shall include conditions beyond the control of the
Parties, including an act of God, war, terrorist act, labor strike or lock-out,
epidemic, and fire, earthquake, storm, release of radioactive material into the
environment, or like catastrophe.  Notwithstanding the foregoing, a Party shall
not be excused from making payments owed hereunder because of a force majeure
affecting such Party.  If a force majeure persists for more than ninety (90)
days, then the Parties will discuss in good faith the modification of the
Parties’ obligations under this Agreement in order to mitigate the delays caused
by such force majeure.

41.

. Confidential

--------------------------------------------------------------------------------

 

15.4Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement, and shall be
addressed to the appropriate Party at the address specified below or such other
address as may be specified by such Party in writing in accordance with this
Section 15.4, and shall be deemed to have been given for all purposes (a) when
received, if hand-delivered or sent by confirmed facsimile or a reputable
courier service, or (b) five (5) Business Days after mailing, if mailed by first
class certified or registered airmail, postage prepaid, return receipt
requested.

 

If to Arrowhead:  

Arrowhead Pharmaceuticals, Inc.

 



225 S. Lake Ave Suite 1050

 



Pasadena, CA 91101
Attn: General Counsel

 



Facsimile: (626) 304-3401

 

With a copy to (which shall not constitute notice):

 

 



Gibson, Dunn & Crutcher LLP
555 Mission Street, Suite 3000
San Francisco, California 94105
Attn: Ryan A. Murr

Facsimile: (415) 374-8430

 

 

If to Amgen:  

Amgen Inc.
One Amgen Center Drive
Thousand Oaks, California 91320
Attention: Corporate Secretary

Facsimile: (805) 499-6751

 

With a copy to (which shall not constitute notice):

 

 



Amgen Inc.
One Amgen Center Drive
Thousand Oaks, California 91320
Attention: SVP, Business Development

Facsimile: (805) 499-6751




15.5No Strict Construction; Headings.  This Agreement has been prepared jointly
by the Parties and shall not be strictly construed against either
Party.  Ambiguities, if any, in this Agreement shall not be construed against
any Party, irrespective of which Party may be deemed to have authored the
ambiguous provision.  The headings of each Article and Section in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
Article or Section.  The use of any gender shall be applicable to all
genders.  The word “or” is used in the inclusive sense (and/or) unless the
context dictates otherwise because the subjects of the conjunction are mutually
exclusive.  The term “including” means “including without limitation,” without
limiting the generality of any description preceding such term.  The term
“shall” means “will”.

42.

. Confidential

--------------------------------------------------------------------------------

 

15.6Assignment.  

(a)Neither Party may assign or transfer this Agreement or any rights or
obligations hereunder without the prior written consent of the other Party,
except that a Party may make such an assignment or transfer without the other
Party’s consent (i) to an Affiliate (for so long as such entity remains an
Affiliate) or (ii) only of the entire Agreement (not just certain rights or
obligations) to a Third Party acquiror or its Affiliate in connection with a
Change of Control of such Party (such Third Party, an “Acquiror”).  Any
successor or assignee of rights or obligations permitted hereunder shall, in
writing to the other Party, expressly assume performance of such rights or
obligations.  Any permitted assignment shall be binding on the successors of the
assigning Party.  Any assignment or attempted assignment by either Party in
violation of the terms of this Section 16.6 shall be null, void and of no legal
effect.

(b)In the event of any such assignment under Section 15.6(a)(ii) in connection
with a Change of Control of Arrowhead, all intellectual property rights
(including any Information or Patents) owned or otherwise Controlled by the
Acquiror or its Affiliates (except for Arrowhead, if remaining as a separate
Affiliate or otherwise the successor entity thereto) shall be excluded from the
licenses granted to Amgen under this Agreement and the Arrowhead Licensed
Technology (including in each case any such intellectual property rights
(including any Information or Patents) owned or otherwise Controlled by such
Acquiror as of the date of consummation of such transaction), except for any
Invention generated by the Acquiror or its Affiliates in performing any activity
under this Agreement.  Notwithstanding the foregoing, in the case of either of
(x) a Change of Control of Arrowhead or (y) the acquisition by Arrowhead of all
or substantially all of the business of a Third Party (together with any
entities that were Affiliates of such Third Party immediately prior to such
acquisition, a “Acquiree”), whether by merger, consolidation, divesture,
restructure, sale of stock, sale of assets or otherwise (an “Acquisition”), to
the extent that any Third Party acquirer in such Change of Control or such
Acquiree, as applicable, owns any Blocking Patents relative to a Licensed
Compound or a Licensed Product, Arrowhead shall and hereby does grant to Amgen a
non-exclusive license, for no additional consideration (provided, however, that
in the event that Arrowhead would be obligated to make any payments to a Third
Party in connection with the grant of the foregoing license to any Blocking
Patents, then unless Amgen agrees to assume such payment obligations, such
license grant will exclude a license under the applicable Blocking Patents),
until the expiration of the last to expire of such Blocking Patents, on a
country-by-country basis, or termination of this Agreement relative to such
Licensed Compound or Licensed Product, whichever comes first, provided that at
the time of such transaction contemplated by (x) or (y), such non-exclusive
license rights are available for such grant and have not been exclusively
licensed to any Third Party.

(c)In the event of any such assignment under Section 15.6(a)(ii) in connection
with a Change of Control of Amgen, all intellectual property rights (including
any Information or Patents) owned or otherwise Controlled by the Acquiror or its
Affiliates (except for Amgen, if remaining as a separate Affiliate or otherwise
the successor entity thereto) shall be excluded from the licenses granted to
Arrowhead under this Agreement (including any such intellectual property rights
(including any Information or Patents) owned or otherwise Controlled by such
Acquiror as of the date of consummation of such transaction), except for any
Invention generated by the Acquiror or its Affiliates in performing any activity
under this Agreement.

43.

. Confidential

--------------------------------------------------------------------------------

 

15.7Further Actions.  Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

15.8Rights in Bankruptcy.  All rights and licenses granted under or pursuant to
this Agreement by Arrowhead are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the Bankruptcy Code, licenses of rights to
"intellectual property" as defined under Section 101 of the Bankruptcy
Code.  The Parties agree that Amgen, as licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the Bankruptcy Code including without limitation Amgen's right to retain
all licenses to Arrowhead Licensed Technology granted herein.  Without limiting
the generality of the foregoing, the Parties intend and agree that any sale of
Arrowhead's assets under Section 363 of the Bankruptcy Code shall be subject to
Amgen’s rights under Section 365(n), that Amgen cannot be compelled to accept a
money satisfaction of its interests in Arrowhead Licensed Technology, and that
any such sale therefore may not be made to a purchaser "free and clear" of
Amgen's license rights without the consent of Amgen.  The Parties further agree
that, in the event of the commencement of a bankruptcy proceeding by or against
Arrowhead under the Bankruptcy Code, Amgen shall be entitled to a complete
duplicate of (or complete access to, as appropriate) any such intellectual
property and all embodiments of such intellectual property, and the same, if not
already in its possession, shall be promptly delivered to them (i) upon any such
commencement of a bankruptcy proceeding upon its written request therefor,
unless Arrowhead elects to continue to perform all of its obligations under this
Agreement, or (ii) if not delivered under (i) above, following the rejection of
this Agreement by or on behalf of Arrowhead upon written request therefor by
Amgen. (The Parties acknowledge and agree that "embodiments" of intellectual
property within the meaning of Section 365(n) include without limitation
laboratory notebooks, RNAi Molecules, inventory, research studies, data, and
regulatory approvals).  Additionally, if (a) a case under the Bankruptcy Code is
commenced by or against Arrowhead, (b) this Agreement is rejected as provided in
the Bankruptcy Code, and (c) Amgen elects to retain its rights hereunder as
provided in Section 365(n) of the Bankruptcy Code, Arrowhead (in any capacity,
including debtor-in-possession) and its successors and assigns (including a
trustee) shall not interfere with Amgen's rights under this Agreement to
Arrowhead Licensed Technology (including such embodiments), including any right
to obtain such Arrowhead Licensed Technology (or such embodiments) from another
entity, to the extent provided in Section 365(n) of the Bankruptcy Code.  All
rights, powers and remedies of Amgen provided herein are in addition to and not
in substitution for any and all other rights, powers and remedies now or
hereafter existing at law or in equity (including the Bankruptcy Code) in the
event of the commencement of a case under the Bankruptcy Code with respect to
Arrowhead. The Parties agree that they intend the following rights to extend to
the maximum extent permitted by law, and to be enforceable under Section 365(n)
of the Bankruptcy Code: (I) the right of access to any Arrowhead Licensed
Technology (including all embodiments thereof) of Arrowhead, or any Third Party
with whom Arrowhead contracts to perform an obligation of Arrowhead under this
Agreement, and, in the case of the Third Party, which is necessary for the
development, manufacture, supply, commercialization, sale, import or export of
Licensed Compounds or Licensed Products, in any case solely as provided under
this Agreement; and (II) the right to contract directly with any Third Party to
complete the same.

15.9Severability.  If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is

44.

. Confidential

--------------------------------------------------------------------------------

 

taken, the provision shall be considered severed from this Agreement and shall
not serve to invalidate any remaining provisions hereof.  The Parties shall make
a good faith effort to replace any invalid or unenforceable provision with a
valid and enforceable one such that the objectives contemplated by the Parties
when entering this Agreement may be realized.

15.10No Waiver.  Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written and signed waiver relating
to a particular matter for a particular period of time.

15.11Independent Contractors.  Each Party shall act solely as an independent
contractor, and nothing in this Agreement shall be construed to give either
Party the power or authority to act for, bind, or commit the other Party in any
way.  Nothing herein shall be construed to create the relationship of partners,
principal and agent, or joint-venture partners between the Parties.

15.12No Third Party Beneficiaries.  This Agreement is neither expressly nor
impliedly made for the benefit of any party other than the Parties and their
successors and permitted assigns, except for the persons expressly entitled to
indemnification as provided in Article 11 and only in accordance with the terms
of such Article 11

15.13Counterparts; Electronic Delivery.  This Agreement may be executed in
counterparts, by original, facsimile or PDF signature, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  Signatures to this Agreement transmitted by facsimile, by email in
“portable document format” (“.pdf”), or by any other electronic means intended
to preserve the original graphic and pictorial appearance of this Agreement
shall have the same effect as physical delivery of the paper document bearing
original signature.

15.14HSR.  As soon as is reasonably practicable following the Effective Date and
in any event within thirty (30) days of the Effective Date, each of Amgen (or
its Affiliate, as appropriate) and Arrowhead (or its Affiliate, as appropriate)
shall prepare and submit appropriate filings under the United States
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”)
and the rules promulgated thereunder, and request early termination of the
waiting period under the HSR Act.  The Parties shall furnish, or cause their
respective Affiliates to furnish, as the case may be, promptly to the United
States Federal Trade Commission (the “FTC”) and the Antitrust Division of the
United States Department of Justice (the “DOJ”) any additional information
requested within their authority under the HSR Act, use reasonable efforts to
obtain antitrust clearance for the transactions contemplated hereunder as soon
as practicable, and otherwise cooperate with each other in the United States
governmental antitrust clearance process.  Subject to the applicable Laws
relating to the exchange of information, Amgen shall have the right to direct
all matters with respect to the FTC and DOJ hereunder, consistent with its
obligations hereunder.  Amgen shall have the right to review in advance any
filing or submission to be made by Arrowhead, and Arrowhead shall consider in
good faith the view of Amgen in light of Amgen’s right to direct issues related
to reviews by the FTC and DOJ.  To the extent practicable, Amgen will consult
with Arrowhead on, and consider in good faith the view of Arrowhead in
connection with, all of the information relating to Arrowhead that appears in
any filing or form (excluding

45.

. Confidential

--------------------------------------------------------------------------------

 

attachments or exhibits thereto) made with or submitted to the FTC or DOJ in
connection with this Section 15.14.  Amgen shall bear all fees in connection
with any filing under this Section 15.14 and each Party shall bear their
respective attorneys’ fees in connection therewith.  This Agreement shall bind
the Parties upon execution and continue in full force and effect unless and
until the termination or expiration of the Agreement by its terms, provided,
however, that each Party’s grant of license rights hereunder, Amgen’s
obligations to make payments hereunder, and Amgen’s rights and obligations
hereunder in connection with the Development and Commercialization of the
Licensed Products shall not become effective unless and until each of the
following conditions are met: (i) the waiting period provided by the HSR Act
shall have expired or terminated (and all antitrust clearance has been
obtained), (ii) no court or administrative challenges to the transactions are
pending, and (iii) no court or administrative orders are outstanding blocking
the completion of the transactions, (the date of such, the “Closing
Date”).  Nothing in this Agreement shall require or be deemed to require either
Party (or their Affiliates) to commit to any divestitures or licenses or agree
to hold separate any assets or agree to any similar arrangements or commit to
conduct its business in a specified manner, or to submit and respond to a formal
discovery procedure initiated by the FTC or DOJ (i.e., a “Request for Additional
Information and Documentary Materials” also known as a “second request”, or
Civil Investigative Demand if a filing is not required under the HSR Act), in
each case as a condition to obtaining antitrust clearance for transactions
contemplated hereunder. If antitrust clearance is not received on or before
ninety (90) days after the date on which both Parties have submitted to the FTC
and DOJ their respective initial filings to request




46.

. Confidential

--------------------------------------------------------------------------------

 

antitrust clearance of the transaction hereunder, then either Party shall have
the right to terminate this Agreement without liability therefor at any time
thereafter, but prior to receipt of antitrust clearance of the transactions
contemplated hereunder, by written notice to the other Party.

 

{Signature page follows}

 

47.

. Confidential

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties have executed this Agreement by their duly
authorized officers as of the Effective Date.

Amgen Inc.

Arrowhead Pharmaceuticals, Inc.

 

By:/S/ David Meline

By:/S/ Chris Anzalone

Name: David Meline

Name:  Chris Anzalone

Title:   EVP & CFO

 

 

Title:    CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Second Collaboration and License Agreement]

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS:

Exhibit A:Collaboration Target

Exhibit B:Work Plan

Exhibit C:Certain Arrowhead Owned Patents

Exhibit D:Certain Arrowhead Licensed Patents

Exhibit E:Third Party License Agreements

Exhibit F:Initial Press Release

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Collaboration Target:

[***]




 

--------------------------------------------------------------------------------

 

EXHIBIT B

Work Plan

[***]




 

--------------------------------------------------------------------------------

 

EXHIBIT C

Certain Arrowhead Owned Patents1

[***]

 

 

 

1 

[***].

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

Certain Arrowhead Licensed Patents

[***]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

Third Party License Agreements

 

•

Asset Purchase and Exclusive License Agreement by and between Arrowhead Research
Corporation and Novartis Institute for BioMedical Research, Inc., dated March 3,
2015.

 

 

•

Non-Exclusive License Agreement between City of Hope and F. Hoffmann-La Roche
Ltd. and Hoffmann-La Roche Inc., dated September 19, 2011.  

 

 

•

Non-Exclusive License Agreement between Hoffmann-La Roche Inc. and F.
Hoffmann-La Roche Ltd. and MDRNA, Inc., dated February 12, 2009.

 

 

 

 




 

--------------------------------------------------------------------------------

 

 

EXHIBIT F

Initial Press Release

 

 